


Exhibit 10.1

 

--------------------------------------------------------------------------------

 

DYNAVOX SYSTEMS HOLDINGS LLC

 

A Delaware Limited Liability Company

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of April 21, 2010

 

THE LIMITED LIABILITY COMPANY INTERESTS IN DYNAVOX SYSTEMS HOLDINGS LLC HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE
BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND SUCH LAWS.  SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT
ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY
APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES
LAWS; (II) THE TERMS AND CONDITIONS OF THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER.  THE LIMITED
LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN
COMPLIANCE WITH SUCH LAWS, THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY
THE MANAGING MEMBER AND THE APPLICABLE MEMBER.  THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS

1

Section 1.1.   Definitions

1

Section 1.2.   Terms Generally

10

 

 

ARTICLE II GENERAL PROVISIONS

11

Section 2.1.   Formation

11

Section 2.2.   Name

11

Section 2.3.   Section Term

11

Section 2.4.   Purpose; Powers

11

Section 2.5.   Existence and Good Standing; Foreign Qualification

11

Section 2.6.   Registered Office; Registered Agent; Principal Office; Other
Offices

12

Section 2.7.   No State Law Partnership

12

Section 2.8.   Admission

13

 

 

ARTICLE III CAPITALIZATION

13

Section 3.1.   Units; Initial Capitalization; Schedules

13

Section 3.2.   Authorization and Issuance of Additional Units

14

Section 3.3.   Capital Accounts

15

Section 3.4.   No Withdrawal

17

Section 3.5.   Loans From Members

17

Section 3.6.   No Right of Partition

18

Section 3.7.   Non-Certification of Units; Legend; Units are Securities

18

 

 

ARTICLE IV DISTRIBUTIONS

19

Section 4.1.   Distributions

19

Section 4.2.   Unvested Units

19

Section 4.3.   Successors

20

Section 4.4.   Tax Distributions

20

Section 4.5.   Security Interest and Right of Set Off; Indemnification

20

Section 4.6.   Certain Distributions

21

Section 4.7.   Limitation

21

 

 

ARTICLE V ALLOCATIONS

21

Section 5.1.   Allocations for Capital Account Purposes

21

Section 5.2.   Allocations for Tax Purposes

24

Section 5.3.   Members’ Tax Reporting

26

Section 5.4.   Certain Costs and Expenses

26

 

 

ARTICLE VI MANAGEMENT

26

Section 6.1.   Managing Member; Delegation of Authority and Duties

26

Section 6.2.   Officers

27

Section 6.3.   Liability of Members

28

Section 6.4.   Indemnification by the Company

29

 

i

--------------------------------------------------------------------------------


 

Section 6.5.   Investment Representations of Members

30

 

 

ARTICLE VII WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION
OF NEW MEMBERS

30

Section 7.1.   Member Withdrawal

30

Section 7.2.   Continuation of Vesting

30

Section 7.3.   Dissolution

30

Section 7.4.   Transfer by Members

32

Section 7.5.   Admission or Substitution of New Members

32

Section 7.6.   Additional Requirements

34

Section 7.7.   Mandatory Exchange

34

Section 7.8.   Bankruptcy

34

 

 

ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX
MATTERS

34

Section 8.1.   Books and Records

34

Section 8.2.   Information

35

Section 8.3.   Fiscal Year

35

Section 8.4.   Certain Tax Matters

35

 

 

ARTICLE IX MISCELLANEOUS

37

Section 9.1.   Separate Agreements; Schedules

37

Section 9.2.   Governing Law

37

Section 9.3.   Successors and Assigns

37

Section 9.4.   Amendments and Waivers

37

Section 9.5.   Notices

39

Section 9.6.   Counterparts

39

Section 9.7.   Power of Attorney

39

Section 9.8.   Entire Agreement

40

Section 9.9.   Remedies

40

Section 9.10.   Severability

40

Section 9.11.   Creditors

40

Section 9.12.   Waiver

40

Section 9.13.   Further Action

41

Section 9.14.   Delivery by Facsimile or Email

41

 

ii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
DYNAVOX SYSTEMS HOLDINGS LLC
A Delaware Limited Liability Company

 

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of DynaVox
Systems Holdings LLC (the “Company”), dated and effective as of April 21, 2010
(this “Agreement”), is adopted, executed and agreed to, for good and valuable
consideration, by and among the Members (as defined below).

 

WHEREAS, as of April 20, 2004, DynaVox Investors LLC, a Delaware limited
liability company, formed the Company as a limited liability company under the
Act by executing the Limited Liability Company Agreement of DynaVox Systems
Holdings LLC (the “Original Agreement”) and filing a Certificate of Formation
with the Office of the Secretary of State of the State of Delaware;

 

WHEREAS, as of May 13, 2004, the Original Agreement was amended and restated in
accordance with its terms (the “First Amended Agreement”);

 

WHEREAS, as of January 22, 2008, the First Amended Agreement was amended and
restated in accordance with its terms (the “Second Amended Agreement”);

 

WHEREAS, the Management Committee (as defined in the Second Amended Agreement),
with the consent of the Chief Executive Officer of the Company, wishes to amend
and restate the Second Amended Agreement in accordance with its terms and, in
connection therewith, to (1) convert all outstanding limited liability company
interests in the Company into Class A Units (as defined below) and (2) admit
DynaVox Inc., a Delaware corporation, as sole Managing Member of the Company;
and

 

WHEREAS, the parties hereto desire to enter into this Third Amended and Restated
Limited Liability Company Agreement of the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, each intending to be legally bound, agree that the
Second Amended Agreement is hereby amended and restated in its entirety as
follows:

 


ARTICLE I


DEFINITIONS


 

Section 1.1.  Definitions.

 

Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. Sections
18-101 et seq., as it may be amended from time to time, and any successor to the
Act.

 

1

--------------------------------------------------------------------------------


 

“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.5 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.

 

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
under Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such Fiscal Year, are reasonably expected to be allocated to such Member in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulations Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Fiscal Year, are reasonably expected to be made to
such Member in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Member’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to
Section 5.1(b)(i) or Section 5.1(b)(ii)). The foregoing definition of Adjusted
Capital Account is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.  The “Adjusted Capital Account” of a Member in respect of a Unit
shall be the amount that such Adjusted Capital Account would be if such Unit
were the only interest in the Company held by such Member from and after the
date on which such Unit was first issued.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 3.3(c)(i) or Section 3.3(c)(ii).

 

“Affiliate” when used with reference to another Person means any Person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other Person.  In
addition, Affiliates of a Member shall include all its directors, managers,
officers and employees in their capacities as such.

 

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
Managing Member, without taking into account any liabilities to which such
Contributed Property was subject at such time.  The Managing Member shall use
such method as it determines to be appropriate to allocate the aggregate Agreed
Value of Contributed Properties contributed to the Company in a single or
integrated transaction among each separate property on a basis proportional to
the fair market value of each Contributed Property.

 

“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or a portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not admitted to the Company as a
Member.

 

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in New York, New York (or, if higher, a corporation doing business in New York,
New York), taking account of any

 

2

--------------------------------------------------------------------------------


 

differences in rates applicable to ordinary income and capital gains and any
allowable deductions in respect of such state and local taxes in computing a
Member’s liability for federal income tax; provided that the Assumed Tax Rate
for ordinary income initially will be set at 45 percent, as adjusted by decision
of the Managing Member; and provided further that the Assumed Tax Rate for
ordinary income shall be recalculated at any time that the applicable tax rates
change.

 

“Bankruptcy” means, with respect to any Person, (A) if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (B) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated.  The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to close.

 

“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.3.

 

“Capital Contribution” means any cash, cash equivalents or the Fair Market Value
of other property that a Member contributes to the Company with respect to any
Unit or other Equity Securities issued by the Company (net of liabilities
assumed by the Company or to which such property is subject).

 

“Carrying Value” means (a) with respect to a Contributed Property, subject to
the following sentence, the Agreed Value of such property reduced (but not below
zero) by all depreciation, amortization and cost recovery deductions charged to
the Members’ Capital Accounts in respect of such Contributed Property, and
(b) with respect to any other Company property, subject to the following
sentence, the adjusted basis of such property for federal income tax purposes,
all as of the time of determination.  The Carrying Value of any property shall
be adjusted from time to time in accordance with Section 3.3(d)(i) and
Section 3.3(d)(ii) 

 

3

--------------------------------------------------------------------------------


 

and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Managing Member.

 

“Certificate” has the meaning set forth in Section 2.1.

 

“Class” means the classes into which the limited liability company interests in
the Company created in accordance with Section 3.1 and Section 3.2(a) may be
classified or divided from time to time by the Managing Member in its sole
discretion pursuant to the provisions of this Agreement. As of the date of this
Agreement the only Class is the Class A Units. Subclasses within a Class shall
not be separate Classes for purposes of this Agreement. For all purposes
hereunder and under the Act, only such Classes expressly established under this
Agreement, including by the Managing Member in accordance with this Agreement,
shall be deemed to be a class or group of limited liability company interests in
the Company.  For the avoidance of doubt, to the extent that the Managing Member
holds limited liability company interests of any Class, the Managing Member
shall not be deemed to hold a separate Class of such interests from any other
Member because it is the Managing Member.

 

“Class A Units” has the meaning set forth in Section 3.1.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Treasury Regulations Section 1.704-2(d).

 

“Control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

 

“Contributed Property” means any property contributed to the Company by a
Member.

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 5.1(b)(ix).

 

“Distributable Assets” means, with respect to any fiscal period, all cash
receipts (including from any operating, investing and financing activities) and
(if distribution thereof is determined to be necessary or desirable by the
Managing Member) other assets of the Company from any and all sources, reduced
by operating cash expenses, contributions of capital to Subsidiaries of the
Company and payments (if any) required to be made in connection with any loan to
the Company and any reserve for contingencies or escrow required, in each case,
as is determined by the Managing Member in its sole discretion.

 

“Economic Risk of Loss” has the meaning set forth in Section 5.1(b)(vi).

 

4

--------------------------------------------------------------------------------

 

“Equity Securities” means, as applicable, (i) any capital stock, limited
liability company or membership interests, partnership interests,  or other
equity interest, (ii) any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interests,  or other equity interest or containing any
profit participation features, (iii) any rights or options directly or
indirectly to subscribe for or to purchase any capital stock, limited liability
company or membership interests, partnership interest,  other equity interest or
securities containing any profit participation features or to subscribe for or
to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interest, other equity interests or securities containing
any profit participation features, (iv) any equity appreciation rights, phantom
equity rights or other similar rights, or (v) any Equity Securities issued or
issuable with respect to the securities referred to in clauses (i) through
(iv) above in connection with a combination, recapitalization, merger,
consolidation or other reorganization.

 

“Exchange Agreement” means the Exchange Agreement, dated on or about the date
hereof among the Managing Member and the Holdings Unitholders (as defined
therein) from time to time party thereto, as it may be amended or supplemented
from time to time.

 

“Fair Market Value” means (i) in reference to a particular Unit or other Equity
Security issued by the Company or, as the case may be, all of the outstanding
Units or other Equity Securities issued by the Company, the hypothetical amount
that would be distributed with respect to such Unit(s) or Equity Security(ies),
as determined pursuant to an appraisal, which appraisal shall be subject to the
approval of the Managing Member, performed at the expense of the Company by
(A) the Company or any of its Subsidiaries or (B) an investment bank, accounting
firm or other Person of national standing having particular expertise in the
valuation of businesses comparable to that of the Company selected by the
Managing Member, and where such appraisal (1) determines the net equity value of
the Company, and (2) assumes the distribution to the Members pursuant to
Section 4.1 and ARTICLE VII of the proceeds that would hypothetically be
received with respect to such Unit(s) or other Equity Security(ies) issued by
the Company based on such net equity value, and (ii) in reference to assets or
securities other than Units or other Equity Securities issued by the Company,
the fair market value for such assets or securities as between a willing buyer
and a willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
is determined by the Managing Member in its sole discretion.

 

“First Amended Agreement” has the meaning set forth in the recitals hereto.

 

“Fiscal Quarter” means each fiscal quarter of the Company, which unless
otherwise determined by the Managing Member in its sole discretion shall be each
successive thirteen or fourteen week period ending on the Friday nearest the
last day of each of September, December, March and June of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company, which unless otherwise
determined by the Managing Member in its sole discretion shall be each
successive fifty-two or fifty-three week period ending on the Friday nearest
June 30.

 

5

--------------------------------------------------------------------------------


 

“GAAP” means accounting principles generally accepted in the United States of
America, consistently applied and maintained throughout the applicable periods.

 

“Good Faith” shall mean a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.

 

“HSR Act” has the meaning set forth in Section 7.3(f).

 

“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.

 

“IPO” means the initial public offering and sale of Class A common stock, par
value $0.01 per share, of the Managing Member (as contemplated by the Managing
Member’s Registration Statement on Form S-1 (File No. 333-164217)).

 

“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

 

“Management Committee” has the meaning set forth in the Second Amended
Agreement.

 

“Managing Member” means DynaVox Inc., a Delaware corporation, and any assignee
to which the managing member of the Company Transfers all Units and other Equity
Securities held by such managing member of the Company that is admitted to the
Company as the managing member of the Company, in its capacity as the managing
member of the Company.

 

“Member” means each Person listed on the Schedule of Members on the date hereof
(including the Managing Member) and each other Person who is hereafter admitted
as a Member in accordance with the terms of this Agreement and the Act.  The
Members shall constitute the “members” (as such term is defined in the Act) of
the Company.  Any reference in this Agreement to any Member shall include such
Member’s Successors in Interest to the extent such Successors in Interest have
become Substituted Members in accordance with the provisions of this Agreement. 
Except as otherwise set forth herein or in the Act, the Members shall constitute
a single class or group of members of the Company for all purposes of the Act
and this Agreement.

 

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).

 

6

--------------------------------------------------------------------------------


 

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

 

“Member Nonrecourse Deduction” has the meaning set forth for the term “partner
nonrecourse deduction” in Treasury Regulations Section 1.704-2(i)(2).

 

“Membership Interest” means, with respect to each Member, such Member’s economic
interest and rights as a Member.

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Company upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property (as adjusted pursuant to
Section 3.3(d)(ii)) at the time such property is distributed, reduced by any
liabilities either assumed by such Member upon such distribution or to which
such property is subject at the time of distribution.

 

“Net Income” means, for any taxable year, the excess, if any, of the Company’s
items of income and gain for such taxable year over the Company’s items of loss
and deduction for such taxable year.  The items included in the calculation of
Net Income shall be determined in accordance with Section 3.3(b) and shall not
include any items specially allocated under Section 5.1(b).

 

“Net Loss” means, for any taxable year, the excess, if any, of the Company’s
items of loss and deduction for such taxable year over the Company’s items of
income and gain for such taxable year.  The items included in the calculation of
Net Loss shall be determined in accordance with Section 3.3(b) and shall not
include any items specially allocated under Section 5.1(b).

 

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulations Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).

 

“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.2, subject to any resolution
of the Managing Member appointing such Person as an officer of the Company or
relating to such appointment.

 

“Original Agreement” has the meaning set forth in the recitals hereof.

 

“Percentage Interest” means, with respect to any Member as of any date of
determination, (a) as to any Class A Units, the product obtained by multiplying
(i) 100% less the aggregate percentage applicable to all Units or other Equity
Securities referred to in clause (b) by (ii) the quotient obtained by dividing
(x) the number of such Units held by such Member by (y) the total number of all
outstanding Class A Units, and (b) as to any other Units or other Equity

 

7

--------------------------------------------------------------------------------


 

Securities in the Company, the percentage established for such Units or other
Equity Securities by the Managing Member as a part of such issuance.

 

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.

 

“Pledge” means pledge, grant a security interest in, create a lien on, assign
the right to receive distributions or proceeds from, or otherwise encumber,
directly or indirectly, or any act of the foregoing.

 

“Proceeding” has the meaning set forth in Section 6.4.

 

“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are
made.  The first such period begins on January 1 and ends on March 31.  The
second such period begins on April 1 and ends on May 31.  The third such period
begins on June 1 and ends on August 31.  The fourth such period begins on
September 1 and ends on December 31.

 

“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses under Section 5.1(b) and (b) any allocation of an item of income, gain,
loss or deduction pursuant to Section 5.1(b)(i), 5.1(b)(ii), 5.1(b)(iii),
5.1(b)(vi) or 5.1(b)(viii).

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 5.2(b)(i)(A) or 5.2(b)(ii)(A), respectively, to eliminate Book-Tax
Disparities.

 

“Schedule of Members” has the meaning set forth in Section 3.1(b).

 

“Second Amended Agreement” has the meaning set forth in the recitals hereto.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall control the management of any such
limited liability company, partnership, association or other business entity. 
For purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such

 

8

--------------------------------------------------------------------------------


 

times that such Person has one or more Subsidiaries and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.

 

“Substituted Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.5 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or an Assignee and not from the
Company.

 

“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, (iii) trustee or receiver, or
current or former officer, director or partner, or other fiduciary acting for or
with respect to the dissolution, liquidation or termination of, or (iv) other
executor, administrator, committee, legal representative or other successor or
assign of, any Member, whether by operation of law or otherwise.

 

“Tax Distribution” has the meaning set forth in Section 4.4.

 

“Tax Matters Member” has the meaning set forth in Section 8.4(d).

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated on or about
the date hereof, among the Managing Member and the Holdings Unitholders (as
defined in the Exchange Agreement) from time to time party thereto, as it may be
amended or supplemented from time to time.

 

“Transfer” means sell, assign, convey, contribute, give, or otherwise transfer,
whether directly or indirectly, voluntarily or involuntarily, by operation of
law or otherwise, or any act of the foregoing, but excludes Pledge or any act of
Pledging.  The terms “Transferee,” “Transferor,” “Transferred,” “Transferring
Member,” “Transferor Member” and other forms of the word “Transfer” shall have
the correlative meanings.

 

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Units” means the Class A Units and any other Class of limited liability company
interests in the Company denominated as “Units” that is established in
accordance with this Agreement, which shall constitute limited liability company
interests in the Company as provided in this Agreement and under the Act,
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the Company at any particular time as
set forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Member as provided in this Agreement, together with
the obligations of such Member to comply with all terms and provisions of this
Agreement.

 

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the fair market value of such
property as of such date (as determined under Section 3.3(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 3.3(d) as of such date).

 

9

--------------------------------------------------------------------------------


 

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 3.3(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 3.3(d)).

 

“Unvested Units” has the meaning set forth in Section 7.2.

 

Section 1.2.  Terms Generally.  In this Agreement, unless otherwise specified or
where the context otherwise requires:

 


(A)           THE HEADINGS OF PARTICULAR PROVISIONS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND WILL NOT BE CONSTRUED AS A PART OF THIS
AGREEMENT OR SERVE AS A LIMITATION OR EXPANSION ON THE SCOPE OF ANY TERM OR
PROVISION OF THIS AGREEMENT;


 


(B)           WORDS IMPORTING ANY GENDER SHALL INCLUDE OTHER GENDERS;


 


(C)           WORDS IMPORTING THE SINGULAR ONLY SHALL INCLUDE THE PLURAL AND
VICE VERSA;


 


(D)           THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”;


 


(E)           THE WORDS “HEREOF,” “HEREIN” AND “HEREWITH” AND WORDS OF SIMILAR
IMPORT SHALL, UNLESS OTHERWISE STATED, BE CONSTRUED TO REFER TO THIS AGREEMENT
AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT;


 


(F)            REFERENCES TO “ARTICLES,” “EXHIBITS,” “SECTIONS” OR “SCHEDULES”
SHALL BE TO ARTICLES, EXHIBITS, SECTIONS OR SCHEDULES OF OR TO THIS AGREEMENT;


 


(G)           REFERENCES TO ANY PERSON INCLUDE THE SUCCESSORS AND PERMITTED
ASSIGNS OF SUCH PERSON;


 


(H)           THE USE OF THE WORDS “OR,” “EITHER” AND “ANY” SHALL NOT BE
EXCLUSIVE;


 


(I)            WHEREVER A CONFLICT EXISTS BETWEEN THIS AGREEMENT AND ANY OTHER
AGREEMENT AMONG PARTIES HERETO, THIS AGREEMENT SHALL CONTROL BUT SOLELY TO THE
EXTENT OF SUCH CONFLICT;


 


(J)            REFERENCES TO “$” OR “DOLLARS” MEANS THE LAWFUL CURRENCY OF THE
UNITED STATES OF AMERICA;


 


(K)           REFERENCES TO ANY AGREEMENT, CONTRACT OR SCHEDULE, UNLESS
OTHERWISE STATED, ARE TO SUCH AGREEMENT, CONTRACT OR SCHEDULE AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF
AND THEREOF; AND


 


(L)            THE PARTIES HERETO HAVE PARTICIPATED COLLECTIVELY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT; ACCORDINGLY, IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, IT IS THE INTENTION OF
THE PARTIES THAT THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED COLLECTIVELY BY
THE PARTIES HERETO, AND THAT NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE

 

10

--------------------------------------------------------------------------------


 


FAVORING OR DISFAVORING ANY PARTY HERETO BY VIRTUE OF THE AUTHORSHIP OF ANY
PROVISIONS OF THIS AGREEMENT.


 


ARTICLE II
GENERAL PROVISIONS


 

Section 2.1.  Formation.  The Company was formed as a Delaware limited liability
company on April 20, 2004 by the execution and filing of a Certificate of
Formation of the Company (the “Certificate”) by an authorized person under and
pursuant to the Act and the execution of the Original Agreement.  The Members
agree to continue the Company as a limited liability company under the Act, upon
the terms and subject to the conditions set forth in this Agreement.  The
rights, powers, duties, obligations and liabilities of the Members shall be
determined pursuant to the Act and this Agreement. To the extent that the
rights, powers, duties, obligations and liabilities of any Member are different
by reason of any provision of this Agreement than they would be in the absence
of such provision, this Agreement shall, to the extent permitted by the Act,
control.

 

Section 2.2.  Name.  The name of the Company is “DynaVox Systems Holdings LLC,”
and all Company business shall be conducted in that name or in such other names
that comply with applicable law as the Managing Member may select from time to
time.  Subject to the Act, the Managing Member may change the name of the
Company (and amend this Agreement to reflect such change) at any time and from
time to time without the consent of any other Person.  Prompt notification of
any such change shall be given to all Members.

 

Section 2.3.  Section Term.  The term of the Company commenced on the date the
Certificate was filed with the office of the Secretary of State of the State of
Delaware and shall continue in existence perpetually until termination in
accordance with the provisions of Section 7.3(d) and the Act.

 

Section 2.4.  Purpose; Powers.

 


(A)           GENERAL POWERS.  THE NATURE OF THE BUSINESS OR PURPOSES TO BE
CONDUCTED OR PROMOTED BY THE COMPANY IS TO ENGAGE IN ANY LAWFUL ACT OR ACTIVITY
FOR WHICH LIMITED LIABILITY COMPANIES MAY BE FORMED UNDER THE ACT.  THE COMPANY
MAY ENGAGE IN ANY AND ALL ACTIVITIES NECESSARY, DESIRABLE OR INCIDENTAL TO THE
ACCOMPLISHMENT OF THE FOREGOING.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NOTHING SET FORTH HEREIN SHALL BE CONSTRUED AS AUTHORIZING THE COMPANY
TO POSSESS ANY PURPOSE OR POWER, OR TO DO ANY ACT OR THING, FORBIDDEN BY LAW TO
A LIMITED LIABILITY COMPANY FORMED UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(B)           COMPANY ACTION.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND
EXCEPT AS PROHIBITED BY THE ACT, (I) THE COMPANY MAY, WITH THE APPROVAL OF THE
MANAGING MEMBER, ENTER INTO AND PERFORM ANY AND ALL DOCUMENTS, AGREEMENTS AND
INSTRUMENTS, ALL WITHOUT ANY FURTHER ACT, VOTE OR APPROVAL OF ANY MEMBER AND
(II) THE MANAGING MEMBER MAY AUTHORIZE ANY PERSON (INCLUDING ANY MEMBER OR
OFFICER) TO ENTER INTO AND PERFORM ANY DOCUMENT ON BEHALF OF THE COMPANY.


 

Section 2.5.  Existence and Good Standing; Foreign Qualification.  The Managing
Member may take all action which may be necessary or appropriate (i) for the
continuation of the

 

11

--------------------------------------------------------------------------------


 

Company’s valid existence as a limited liability company under the laws of the
State of Delaware (and of each other jurisdiction in which such existence is
necessary to enable the Company to conduct the business in which it is engaged)
and (ii) for the maintenance, preservation and operation of the business of the
Company in accordance with the provisions of this Agreement and applicable laws
and regulations.  The Managing Member may file or cause to be filed for
recordation in the office of the appropriate authorities of the State of
Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions.  The
Managing Member may cause the Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Officers,
with all requirements necessary to qualify the Company as a foreign limited
liability company in any jurisdiction other than the State of Delaware.

 

Section 2.6.  Registered Office; Registered Agent; Principal Office; Other
Offices.  The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Company) as the Managing Member may designate from
time to time in the manner provided by law.  The registered agent of the Company
in the State of Delaware shall be the initial registered agent named in the
Certificate or such other Person or Persons as the Managing Member may designate
from time to time in the manner provided by law.  The principal office of the
Company shall be at such place as the Managing Member may designate from time to
time, which need not be in the State of Delaware, and the Company shall maintain
records at such place.  The Company may have such other offices as the Managing
Member may designate from time to time.

 


SECTION 2.7.  NO STATE LAW PARTNERSHIP.  (A) THE MEMBERS INTEND THAT THE COMPANY
SHALL NOT BE A PARTNERSHIP (INCLUDING A LIMITED PARTNERSHIP) OR JOINT VENTURE,
AND THAT NO MEMBER OR OFFICER SHALL BE A PARTNER OR JOINT VENTURER OF ANY OTHER
MEMBER OR OFFICER BY VIRTUE OF THIS AGREEMENT, FOR ANY PURPOSES OTHER THAN AS IS
SET FORTH IN THE LAST SENTENCE OF THIS SECTION 2.7(A), AND THIS AGREEMENT SHALL
NOT BE CONSTRUED TO THE CONTRARY.  THE MEMBERS INTEND THAT THE COMPANY SHALL BE
TREATED AS A PARTNERSHIP FOR FEDERAL AND, IF APPLICABLE, STATE OR LOCAL INCOME
TAX PURPOSES, AND EACH MEMBER, ASSIGNEE AND THE COMPANY SHALL FILE ALL TAX
RETURNS AND SHALL OTHERWISE TAKE ALL TAX AND FINANCIAL REPORTING POSITIONS IN A
MANNER CONSISTENT WITH SUCH TREATMENT.


 


(B)           SO LONG AS THE COMPANY IS TREATED AS A PARTNERSHIP FOR FEDERAL
INCOME TAX PURPOSES, TO ENSURE THAT UNITS ARE NOT TRADED ON AN ESTABLISHED
SECURITIES MARKET WITHIN THE MEANING OF TREASURY REGULATIONS
SECTION 1.7704-1(B) OR READILY TRADABLE ON A SECONDARY MARKET OR THE SUBSTANTIAL
EQUIVALENT THEREOF WITHIN THE MEANING OF REGULATIONS SECTION 1.7704-1(C),
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,


 

(I)            THE COMPANY SHALL NOT PARTICIPATE IN THE ESTABLISHMENT OF ANY
SUCH MARKET OR THE INCLUSION OF ITS UNITS THEREON, AND

 

12

--------------------------------------------------------------------------------

 

(II)           THE COMPANY SHALL NOT RECOGNIZE ANY TRANSFER MADE ON ANY SUCH
MARKET BY:

 

(A)          REDEEMING THE TRANSFEROR MEMBER (IN THE CASE OF A REDEMPTION OR
REPURCHASE BY THE COMPANY); OR

 

(B)           ADMITTING THE TRANSFEREE AS A MEMBER OR OTHERWISE RECOGNIZING ANY
RIGHTS OF THE TRANSFEREE, SUCH AS A RIGHT OF THE TRANSFEREE TO RECEIVE COMPANY
DISTRIBUTIONS (DIRECTLY OR INDIRECTLY) OR TO ACQUIRE AN INTEREST IN THE CAPITAL
OR PROFITS OF THE COMPANY.

 

Section 2.8.  Admission.  The Managing Member is hereby admitted as a member of
the company upon its execution of a counterpart signature page to this Agreement
and each member of the Company immediately prior to the effectiveness of this
Agreement shall continue as a Member hereunder.

 


ARTICLE III
CAPITALIZATION


 

Section 3.1.  Units; Initial Capitalization; Schedules.

 


(A)           LIMITED LIABILITY COMPANY INTERESTS.  INTERESTS IN THE COMPANY
SHALL BE REPRESENTED BY UNITS, OR SUCH OTHER EQUITY SECURITIES IN THE COMPANY,
OR SUCH OTHER COMPANY SECURITIES, IN EACH CASE AS THE MANAGING MEMBER MAY
ESTABLISH IN ITS SOLE DISCRETION IN ACCORDANCE WITH THE TERMS HEREOF. AS OF THE
DATE HEREOF, THE UNITS ARE COMPRISED OF ONE CLASS: “CLASS A UNITS”.


 


(B)           SCHEDULE OF UNITS; SCHEDULE OF MEMBERS.  THE AGGREGATE NUMBER OF
OUTSTANDING UNITS AND THE AGGREGATE AMOUNT OF CASH CAPITAL CONTRIBUTIONS THAT
HAVE BEEN MADE BY THE MEMBERS AND THE FAIR MARKET VALUE OF ANY PROPERTY OTHER
THAN CASH CONTRIBUTED BY THE MEMBERS WITH RESPECT TO THE UNITS (INCLUDING, IF
APPLICABLE, A DESCRIPTION AND THE AMOUNT OF ANY LIABILITY ASSUMED BY THE COMPANY
OR TO WHICH CONTRIBUTED PROPERTY IS SUBJECT) SHALL BE SET FORTH ON A SCHEDULE
MAINTAINED BY THE COMPANY.  THE COMPANY SHALL ALSO MAINTAIN A SCHEDULE SETTING
FORTH THE NAME AND ADDRESS OF EACH MEMBER, THE NUMBER OF UNITS OWNED BY SUCH
MEMBER AND THE AGGREGATE CAPITAL CONTRIBUTIONS THAT HAVE BEEN MADE BY SUCH
MEMBER WITH RESPECT TO SUCH MEMBER’S UNITS (SUCH SCHEDULE, THE “SCHEDULE OF
MEMBERS”).  THE SCHEDULE OF MEMBERS SHALL BE THE DEFINITIVE RECORD OF OWNERSHIP
OF EACH UNIT OR OTHER EQUITY SECURITY IN THE COMPANY AND ALL RELEVANT
INFORMATION WITH RESPECT TO EACH MEMBER.  THE COMPANY SHALL BE ENTITLED TO
RECOGNIZE THE EXCLUSIVE RIGHT OF A PERSON REGISTERED ON ITS RECORDS AS THE OWNER
OF UNITS OR OTHER EQUITY SECURITIES IN THE COMPANY FOR ALL PURPOSES AND SHALL
NOT BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM TO OR INTEREST IN UNITS
OR OTHER EQUITY SECURITIES IN THE COMPANY ON THE PART OF ANY OTHER PERSON,
WHETHER OR NOT IT SHALL HAVE EXPRESS OR OTHER NOTICE THEREOF, EXCEPT AS
OTHERWISE PROVIDED BY THE ACT.


 


(C)           THE CLASS A UNITS (AS DEFINED IN THE SECOND AMENDED AGREEMENT),
CLASS B UNITS (AS DEFINED IN THE SECOND AMENDED AGREEMENT), CLASS C UNITS (AS
DEFINED IN THE SECOND AMENDED AGREEMENT), CLASS D UNITS (AS DEFINED IN THE
SECOND AMENDED AGREEMENT), CLASS E UNITS (AS DEFINED IN THE SECOND AMENDED
AGREEMENT), CLASS W UNITS (AS DEFINED IN THE SECOND

 

13

--------------------------------------------------------------------------------



 


AMENDED AGREEMENT), CLASS X UNITS (AS DEFINED THE SECOND AMENDED AGREEMENT),
CLASS Y UNITS (AS DEFINED IN THE SECOND AMENDED AGREEMENT) AND CLASS Z UNITS (AS
DEFINED IN THE SECOND AMENDED AGREEMENT) ISSUED AND OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVENESS OF THIS AGREEMENT ARE HEREBY CONVERTED INTO CLASS A
UNITS AND EACH MEMBER OWNS THE NUMBER OF CLASS A UNITS SET FORTH OPPOSITE THE
NAME OF SUCH MEMBER IN THE SCHEDULE OF MEMBERS.


 

Section 3.2.  Authorization and Issuance of Additional Units.

 


(A)           THE MANAGING MEMBER MAY ISSUE ADDITIONAL CLASS A UNITS AND/OR
ESTABLISH AND ISSUE OTHER CLASSES OF UNITS, OTHER EQUITY SECURITIES IN THE
COMPANY OR OTHER COMPANY SECURITIES FROM TIME TO TIME WITH SUCH RIGHTS,
OBLIGATIONS, POWERS, DESIGNATIONS, PREFERENCES AND OTHER TERMS, WHICH MAY BE
DIFFERENT FROM, INCLUDING SENIOR TO, ANY THEN EXISTING OR FUTURE CLASSES OF
UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER COMPANY SECURITIES, AS
THE MANAGING MEMBER SHALL DETERMINE FROM TIME TO TIME, IN ITS SOLE DISCRETION,
WITHOUT THE VOTE OR CONSENT OF ANY OTHER MEMBER OR ANY OTHER PERSON, INCLUDING
(I) THE RIGHT OF SUCH UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER
COMPANY SECURITIES TO SHARE IN NET INCOME AND NET LOSS OR ITEMS THEREOF;
(II) THE RIGHT OF SUCH UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER
COMPANY SECURITIES TO SHARE IN COMPANY DISTRIBUTIONS; (III) THE RIGHTS OF SUCH
UNITS, OTHER EQUITY SECURITIES OR OTHER COMPANY SECURITIES UPON DISSOLUTION AND
LIQUIDATION OF THE COMPANY; (IV) WHETHER, AND THE TERMS AND CONDITIONS UPON
WHICH, THE COMPANY MAY OR SHALL BE REQUIRED TO REDEEM SUCH UNITS, OTHER EQUITY
SECURITIES IN THE COMPANY OR OTHER COMPANY SECURITIES (INCLUDING SINKING FUND
PROVISIONS); (V) WHETHER SUCH UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR
OTHER COMPANY SECURITIES ARE ISSUED WITH THE PRIVILEGE OF CONVERSION OR EXCHANGE
AND, IF SO, THE TERMS AND CONDITIONS OF SUCH CONVERSION OR EXCHANGE; (VI) THE
TERMS AND CONDITIONS UPON WHICH SUCH UNITS, OTHER EQUITY SECURITIES IN THE
COMPANY OR OTHER COMPANY SECURITIES WILL BE ISSUED, EVIDENCED BY CERTIFICATES OR
ASSIGNED OR TRANSFERRED; (VII)  THE TERMS AND CONDITIONS OF THE ISSUANCE OF SUCH
UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER COMPANY SECURITIES
(INCLUDING, WITHOUT LIMITATION, THE AMOUNT AND FORM OF CONSIDERATION, IF ANY, TO
BE RECEIVED BY THE COMPANY IN RESPECT THEREOF, THE MANAGING MEMBER BEING
EXPRESSLY AUTHORIZED, IN ITS SOLE DISCRETION,  TO CAUSE THE COMPANY TO ISSUE
UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER COMPANY SECURITIES FOR
LESS THAN FAIR MARKET VALUE); AND (VIII) THE RIGHT, IF ANY, OF THE HOLDER OF
SUCH UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER COMPANY SECURITIES
TO VOTE ON COMPANY MATTERS, INCLUDING MATTERS RELATING TO THE RELATIVE
DESIGNATIONS, PREFERENCES, RIGHTS, POWERS AND DUTIES OF SUCH UNITS, OTHER EQUITY
SECURITIES IN THE COMPANY OR OTHER COMPANY SECURITIES. THE MANAGING MEMBER,
WITHOUT THE VOTE OR CONSENT OF ANY OTHER MEMBER OR ANY OTHER PERSON, IS
AUTHORIZED (I) TO ISSUE ANY UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR
OTHER COMPANY SECURITIES OF ANY SUCH NEWLY ESTABLISHED CLASS OR ANY EXISTING
CLASS AND (II) TO AMEND THIS AGREEMENT TO REFLECT THE CREATION OF ANY SUCH NEW
CLASS, THE ISSUANCE OF UNITS, OTHER EQUITY SECURITIES IN THE COMPANY OR OTHER
COMPANY SECURITIES OF SUCH CLASS, AND THE ADMISSION OF ANY PERSON AS A MEMBER
WHICH HAS RECEIVED UNITS OR OTHER EQUITY SECURITIES OF ANY SUCH CLASS, IN
ACCORDANCE WITH SECTIONS 3.2, 7.4 AND 9.4.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT TO THE CONTRARY, ANY REFERENCE TO “UNITS” SHALL INCLUDE THE CLASS A
UNITS AND ANY OTHER CLASSES OF UNITS THAT MAY BE ESTABLISHED IN ACCORDANCE WITH
THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 

Section 3.3.  Capital Accounts.


 


(A)           THE MANAGING MEMBER SHALL MAINTAIN FOR EACH MEMBER OWNING UNITS A
SEPARATE CAPITAL ACCOUNT WITH RESPECT TO SUCH UNITS IN ACCORDANCE WITH THE
RULES OF TREASURY REGULATIONS SECTION 1.704-1(B)(2)(IV). SUCH CAPITAL ACCOUNT
SHALL BE INCREASED BY (I) THE AMOUNT OF ALL CAPITAL CONTRIBUTIONS MADE TO THE
COMPANY WITH RESPECT TO SUCH UNITS PURSUANT TO THIS AGREEMENT AND (II) ALL ITEMS
OF COMPANY INCOME AND GAIN (INCLUDING, WITHOUT LIMITATION, INCOME AND GAIN
EXEMPT FROM TAX) COMPUTED IN ACCORDANCE WITH SECTION 3.3(B) AND ALLOCATED WITH
RESPECT TO SUCH UNITS PURSUANT TO SECTION 5.1, AND DECREASED BY (X) THE AMOUNT
OF CASH OR NET AGREED VALUE OF ALL ACTUAL AND DEEMED DISTRIBUTIONS OF CASH OR
PROPERTY MADE WITH RESPECT TO SUCH UNITS PURSUANT TO THIS AGREEMENT AND (Y) ALL
ITEMS OF COMPANY DEDUCTION AND LOSS COMPUTED IN ACCORDANCE WITH
SECTION 3.3(B) AND ALLOCATED WITH RESPECT TO SUCH UNITS PURSUANT TO SECTION 5.1.
THE FOREGOING PROVISIONS AND THE OTHER PROVISIONS OF THIS AGREEMENT RELATING TO
THE MAINTENANCE OF CAPITAL ACCOUNTS ARE INTENDED TO COMPLY WITH TREASURY
REGULATIONS SECTION 1.704-1(B) AND SHALL BE INTERPRETED AND APPLIED IN A MANNER
CONSISTENT WITH SUCH TREASURY REGULATIONS. IN THE EVENT THE MANAGING MEMBER
SHALL DETERMINE THAT IT IS PRUDENT TO MODIFY THE MANNER IN WHICH THE CAPITAL
ACCOUNTS OR ANY ADJUSTMENTS THERETO (INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS
RELATING TO LIABILITIES WHICH ARE SECURED BY CONTRIBUTED OR DISTRIBUTED PROPERTY
OR WHICH ARE ASSUMED BY THE COMPANY OR ANY MEMBERS) ARE COMPUTED IN ORDER TO
COMPLY WITH SUCH TREASURY REGULATIONS, THE MANAGING MEMBER, WITHOUT THE CONSENT
OF ANY OTHER PERSON, MAY MAKE SUCH MODIFICATION, NOTWITHSTANDING THE TERMS OF
THIS AGREEMENT, PROVIDED THAT IT IS NOT LIKELY TO HAVE A MATERIAL EFFECT ON THE
AMOUNTS DISTRIBUTED TO ANY PERSON PURSUANT TO ARTICLE VII HEREOF UPON THE
DISSOLUTION OF THE COMPANY. THE MANAGING MEMBER, WITHOUT THE CONSENT OF ANY
OTHER PERSON, ALSO SHALL (I) MAKE ANY ADJUSTMENTS, NOTWITHSTANDING THE TERMS OF
THIS AGREEMENT, THAT ARE NECESSARY OR APPROPRIATE TO MAINTAIN EQUALITY AMONG THE
CAPITAL ACCOUNTS OF THE MEMBERS AND THE AMOUNT OF CAPITAL REFLECTED ON THE
COMPANY’S BALANCE SHEET, AS COMPUTED FOR BOOK PURPOSES, IN ACCORDANCE WITH
TREASURY REGULATIONS SECTION 1.704-1(B)(2)(IV)(Q), AND (II) MAKE ANY APPROPRIATE
MODIFICATIONS, NOTWITHSTANDING THE TERMS OF THIS AGREEMENT, IN THE EVENT
UNANTICIPATED EVENTS MIGHT OTHERWISE CAUSE THIS AGREEMENT NOT TO COMPLY WITH
TREASURY REGULATIONS SECTION 1.704-1(B).


 


(B)           FOR PURPOSES OF COMPUTING THE AMOUNT OF ANY ITEM OF INCOME, GAIN,
LOSS OR DEDUCTION, WHICH IS TO BE ALLOCATED PURSUANT TO ARTICLE V AND IS TO BE
REFLECTED IN THE MEMBERS’ CAPITAL ACCOUNTS, THE DETERMINATION, RECOGNITION AND
CLASSIFICATION OF ANY SUCH ITEM SHALL BE THE SAME AS ITS DETERMINATION,
RECOGNITION AND CLASSIFICATION FOR FEDERAL INCOME TAX PURPOSES (INCLUDING,
WITHOUT LIMITATION, ANY METHOD OF DEPRECIATION, COST RECOVERY OR AMORTIZATION
USED FOR THAT PURPOSE), PROVIDED, THAT:


 

(I)            SOLELY FOR PURPOSES OF THIS SECTION 3.3, THE COMPANY SHALL BE
TREATED AS OWNING DIRECTLY ITS PROPORTIONATE SHARE (AS DETERMINED BY THE
MANAGING MEMBER) OF ALL PROPERTY OWNED BY ANY PARTNERSHIP, LIMITED LIABILITY
COMPANY, UNINCORPORATED BUSINESS OR OTHER ENTITY OR ARRANGEMENT THAT IS
CLASSIFIED AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES, OF WHICH THE
COMPANY IS, DIRECTLY OR INDIRECTLY, A PARTNER.

 

(II)           EXCEPT AS OTHERWISE PROVIDED IN TREASURY REGULATIONS SECTION
1.704-1(B)(2)(IV)(M), THE COMPUTATION OF ALL ITEMS OF INCOME, GAIN, LOSS AND
DEDUCTION SHALL BE MADE WITHOUT REGARD TO ANY ELECTION UNDER SECTION 754 OF THE
CODE WHICH MAY BE MADE BY THE COMPANY AND, AS TO THOSE ITEMS DESCRIBED IN
SECTION 705(A)(1)(B) OR

 

15

--------------------------------------------------------------------------------


 

705(A)(2)(B) OF THE CODE, WITHOUT REGARD TO THE FACT THAT SUCH ITEMS ARE NOT
INCLUDABLE IN GROSS INCOME OR ARE NEITHER CURRENTLY DEDUCTIBLE NOR CAPITALIZED
FOR FEDERAL INCOME TAX PURPOSES. TO THE EXTENT AN ADJUSTMENT TO THE ADJUSTED TAX
BASIS OF ANY COMPANY ASSET PURSUANT TO SECTION 734(B) OR 743(B) OF THE CODE IS
REQUIRED, PURSUANT TO TREASURY REGULATIONS SECTION 1.704-1(B)(2)(IV)(M), TO BE
TAKEN INTO ACCOUNT IN DETERMINING CAPITAL ACCOUNTS, THE AMOUNT OF SUCH
ADJUSTMENT IN THE CAPITAL ACCOUNTS SHALL BE TREATED AS AN ITEM OF GAIN OR LOSS.

 

(III)          ANY INCOME, GAIN OR LOSS ATTRIBUTABLE TO THE TAXABLE DISPOSITION
OF ANY COMPANY PROPERTY SHALL BE DETERMINED AS IF THE ADJUSTED BASIS OF SUCH
PROPERTY AS OF SUCH DATE OF DISPOSITION WERE EQUAL IN AMOUNT TO THE COMPANY’S
CARRYING VALUE WITH RESPECT TO SUCH PROPERTY AS OF SUCH DATE.

 

(IV)          IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 704(B) OF THE CODE,
ANY DEDUCTIONS FOR DEPRECIATION, COST RECOVERY OR AMORTIZATION ATTRIBUTABLE TO
ANY CONTRIBUTED PROPERTY SHALL BE DETERMINED IN THE MANNER DESCRIBED IN TREASURY
REGULATIONS SECTION 1.704-1(B)(2)(IV)(G)(3) AS IF THE ADJUSTED BASIS OF SUCH
PROPERTY ON THE DATE IT WAS ACQUIRED BY THE COMPANY WERE EQUAL TO THE AGREED
VALUE OF SUCH PROPERTY.  UPON AN ADJUSTMENT PURSUANT TO SECTION 3.3(D) TO THE
CARRYING VALUE OF ANY ADJUSTED PROPERTY THAT IS SUBJECT TO DEPRECIATION, COST
RECOVERY OR AMORTIZATION, ANY FURTHER DEDUCTIONS FOR SUCH DEPRECIATION, COST
RECOVERY OR AMORTIZATION ATTRIBUTABLE TO SUCH PROPERTY SHALL BE DETERMINED IN
THE MANNER DESCRIBED IN TREASURY REGULATIONS SECTIONS
1.704-1(B)(2)(IV)(G)(3) AND 1.704-3(A)(6)(I) AS IF THE ADJUSTED BASIS OF SUCH
PROPERTY WERE EQUAL TO THE CARRYING VALUE OF SUCH PROPERTY IMMEDIATELY FOLLOWING
SUCH ADJUSTMENT; PROVIDED, HOWEVER, THAT, IF THE ASSET HAS A ZERO ADJUSTED BASIS
FOR FEDERAL INCOME TAX PURPOSES, DEPRECIATION, COST RECOVERY OR AMORTIZATION
DEDUCTIONS SHALL BE DETERMINED USING ANY METHOD THAT THE MANAGING MEMBER MAY
ADOPT.

 


(C)           A TRANSFEREE OF UNITS SHALL SUCCEED TO A PRO RATA PORTION OF THE
CAPITAL ACCOUNT OF THE TRANSFEROR RELATING TO THE UNITS SO TRANSFERRED.


 

(I)            IN ACCORDANCE WITH TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(F), ON AN ISSUANCE OF ADDITIONAL UNITS FOR CASH OR
CONTRIBUTED PROPERTY AND THE ISSUANCE OF UNITS AS CONSIDERATION FOR THE
PROVISION OF SERVICES, THE CAPITAL ACCOUNT OF ALL MEMBERS AND THE CARRYING VALUE
OF EACH COMPANY PROPERTY IMMEDIATELY PRIOR TO SUCH ISSUANCE SHALL BE ADJUSTED
UPWARD OR DOWNWARD TO REFLECT ANY UNREALIZED GAIN OR UNREALIZED LOSS
ATTRIBUTABLE TO SUCH COMPANY PROPERTY, AS IF SUCH UNREALIZED GAIN OR UNREALIZED
LOSS HAD BEEN RECOGNIZED ON AN ACTUAL SALE OF EACH SUCH PROPERTY IMMEDIATELY
PRIOR TO SUCH ISSUANCE AND HAD BEEN ALLOCATED TO THE MEMBERS AT SUCH TIME
PURSUANT TO SECTION 6.1 IN THE SAME MANNER AS A CORRESPONDING ITEM OF GAIN OR
LOSS ACTUALLY RECOGNIZED DURING SUCH PERIOD WOULD HAVE BEEN ALLOCATED. IN
DETERMINING SUCH UNREALIZED GAIN OR UNREALIZED LOSS, THE AGGREGATE CASH AMOUNT
AND FAIR MARKET VALUE OF ALL COMPANY ASSETS (INCLUDING, WITHOUT LIMITATION, CASH
OR CASH EQUIVALENTS) IMMEDIATELY PRIOR TO THE ISSUANCE OF ADDITIONAL UNITS SHALL
BE DETERMINED BY THE MANAGING MEMBER USING SUCH METHOD OF VALUATION AS IT MAY
ADOPT; PROVIDED, HOWEVER, THAT THE MANAGING MEMBER, IN ARRIVING AT SUCH
VALUATION, MUST TAKE FULLY INTO ACCOUNT THE FAIR MARKET VALUE OF THE UNITS OF
ALL MEMBERS AT SUCH TIME. THE MANAGING MEMBER SHALL ALLOCATE SUCH

 

16

--------------------------------------------------------------------------------


 

AGGREGATE VALUE AMONG THE ASSETS OF THE COMPANY (IN SUCH MANNER AS IT
DETERMINES) TO ARRIVE AT A FAIR MARKET VALUE FOR INDIVIDUAL PROPERTIES.

 

(II)           IN ACCORDANCE WITH TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(F), IMMEDIATELY PRIOR TO ANY ACTUAL OR DEEMED
DISTRIBUTION TO A MEMBER OF ANY COMPANY PROPERTY (OTHER THAN A DISTRIBUTION OF
CASH THAT IS NOT IN REDEMPTION OR RETIREMENT OF A UNIT), THE CAPITAL ACCOUNTS OF
ALL MEMBERS AND THE CARRYING VALUE OF ALL COMPANY PROPERTY SHALL BE ADJUSTED
UPWARD OR DOWNWARD TO REFLECT ANY UNREALIZED GAIN OR UNREALIZED LOSS
ATTRIBUTABLE TO SUCH COMPANY PROPERTY, AS IF SUCH UNREALIZED GAIN OR UNREALIZED
LOSS HAD BEEN RECOGNIZED IN A SALE OF SUCH PROPERTY IMMEDIATELY PRIOR TO SUCH
DISTRIBUTION FOR AN AMOUNT EQUAL TO ITS FAIR MARKET VALUE, AND HAD BEEN
ALLOCATED TO THE MEMBERS, AT SUCH TIME, PURSUANT TO SECTION 5.1 IN THE SAME
MANNER AS A CORRESPONDING ITEM OF GAIN OR LOSS ACTUALLY RECOGNIZED DURING SUCH
PERIOD WOULD HAVE BEEN ALLOCATED. IN DETERMINING SUCH UNREALIZED GAIN OR
UNREALIZED LOSS, THE AGGREGATE CASH AMOUNT AND FAIR MARKET VALUE OF ALL COMPANY
ASSETS (INCLUDING, WITHOUT LIMITATION, CASH OR CASH EQUIVALENTS) IMMEDIATELY
PRIOR TO A DISTRIBUTION SHALL (A) IN THE CASE OF AN ACTUAL DISTRIBUTION THAT IS
NOT MADE PURSUANT TO ARTICLE VII OR IN THE CASE OF A DEEMED DISTRIBUTION, BE
DETERMINED AND ALLOCATED IN THE SAME MANNER AS THAT PROVIDED IN
SECTION 3.3(D)(I) OR (B) IN THE CASE OF A LIQUIDATING DISTRIBUTION PURSUANT TO
ARTICLE VII, BE DETERMINED AND ALLOCATED BY THE PERSON WINDING UP THE COMPANY
PURSUANT TO SECTION 7.3(B) USING SUCH METHOD OF VALUATION AS IT MAY ADOPT.

 

(III)          THE MANAGING MEMBER MAY MAKE THE ADJUSTMENTS DESCRIBED IN CLAUSE
(I) ABOVE IN THE MANNER SET FORTH THEREIN IF THE MANAGING MEMBER DETERMINES THAT
SUCH ADJUSTMENTS ARE NECESSARY OR USEFUL TO EFFECTUATE THE INTENDED ECONOMIC
ARRANGEMENT AMONG THE MEMBERS, INCLUDING MEMBERS WHO RECEIVED UNITS IN
CONNECTION WITH THE PERFORMANCE OF SERVICES TO OR FOR THE BENEFIT OF THE
COMPANY.

 


(D)           NOTWITHSTANDING ANYTHING EXPRESSED OR IMPLIED TO THE CONTRARY IN
THIS AGREEMENT, IN THE EVENT THE MANAGING MEMBER SHALL DETERMINE, IN ITS SOLE
AND ABSOLUTE DISCRETION, THAT IT IS PRUDENT TO MODIFY THE MANNER IN WHICH THE
CAPITAL ACCOUNTS, OR ANY DEBITS OR CREDITS THERETO, ARE COMPUTED IN ORDER TO
EFFECTUATE THE INTENDED ECONOMIC SHARING ARRANGEMENT OF THE MEMBERS, THE
MANAGING MEMBER MAY MAKE SUCH MODIFICATION, NOTWITHSTANDING ANY OTHER PROVISION
HEREOF, WITHOUT THE CONSENT OF ANY OTHER PERSON.


 

Section 3.4.  No Withdrawal.  No Person shall be entitled to withdraw any part
of such Person’s Capital Contributions or Capital Account or to receive any
distribution from the Company, except as expressly provided herein.

 

Section 3.5.  Loans From Members.  Loans by Members to the Company shall not be
considered Capital Contributions.  If any Member shall loan funds to the
Company, then the making of such loans shall not result in any increase in the
Capital Account balance of such Member.  The amount of any such loans shall be a
debt of the Company to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such loans are made.

 

17

--------------------------------------------------------------------------------


 

Section 3.6.  No Right of Partition.  To the fullest extent permitted by law, no
Member shall have the right to seek or obtain partition by court decree or
operation of law of any property of the Company or any of its Subsidiaries or
the right to own or use particular or individual assets of the Company or any of
its Subsidiaries, or, except as expressly contemplated by this Agreement, be
entitled to distributions of specific assets of the Company or any of its
Subsidiaries.

 

Section 3.7.  Non-Certification of Units; Legend; Units are Securities.

 


(A)           UNITS SHALL BE ISSUED IN NON-CERTIFICATED FORM; PROVIDED THAT THE
MANAGING MEMBER MAY CAUSE THE COMPANY TO ISSUE CERTIFICATES TO A MEMBER
REPRESENTING THE UNITS HELD BY SUCH MEMBER.


 


(B)           IF THE MANAGING MEMBER DETERMINES THAT THE COMPANY SHALL ISSUE
CERTIFICATES REPRESENTING UNITS TO ANY MEMBER, THE FOLLOWING PROVISIONS OF THIS
SECTION 3.7 SHALL APPLY:


 

(I)            THE COMPANY SHALL ISSUE ONE OR MORE CERTIFICATES IN THE NAME OF
SUCH PERSON IN SUCH FORM AS IT MAY APPROVE, SUBJECT TO SECTION 3.7(B)(II) (A
“MEMBERSHIP INTEREST CERTIFICATE”), WHICH SHALL EVIDENCE THE OWNERSHIP OF THE
UNITS REPRESENTED THEREBY.  EACH SUCH MEMBERSHIP INTEREST CERTIFICATE SHALL BE
DENOMINATED IN TERMS OF THE NUMBER OF UNITS EVIDENCED BY SUCH MEMBERSHIP
INTEREST CERTIFICATE AND SHALL BE SIGNED BY THE MANAGING MEMBER OR AN OFFICER ON
BEHALF OF THE COMPANY.

 

(II)           EACH MEMBERSHIP INTEREST CERTIFICATE SHALL BEAR A LEGEND
SUBSTANTIALLY IN THE FOLLOWING FORM:

 

This certificate evidences a Class A Unit representing an interest in DynaVox
Systems Holdings LLC and shall constitute a “security” within the meaning of,
and shall be governed by, (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware, and (ii) the corresponding provisions of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.

 

The interests in DynaVox Systems Holdings LLC represented by this certificate
are subject to restrictions on transfer set forth in the Third Amended and
Restated Limited Liability Company Agreement of DynaVox Systems Holdings LLC,
dated as of            , 2010, by and among each of the members from time to
time party thereto, as the same may be amended from time to time.

 

(III)          EACH UNIT SHALL CONSTITUTE A “SECURITY” WITHIN THE MEANING OF,
AND SHALL BE GOVERNED BY, (I) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE
(INCLUDING SECTION 8-102(A)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE
STATE OF DELAWARE, AND (II) THE CORRESPONDING PROVISIONS OF THE UNIFORM
COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER
SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8

 

18

--------------------------------------------------------------------------------


 

THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION
ON FEBRUARY 14, 1995.

 

(IV)          THE COMPANY SHALL ISSUE A NEW MEMBERSHIP INTEREST CERTIFICATE IN
PLACE OF ANY MEMBERSHIP INTEREST CERTIFICATE PREVIOUSLY ISSUED IF THE HOLDER OF
THE UNITS REPRESENTED BY SUCH MEMBERSHIP INTEREST CERTIFICATE, AS REFLECTED ON
THE BOOKS AND RECORDS OF THE COMPANY:

 

(A)          MAKES PROOF BY AFFIDAVIT, IN FORM AND SUBSTANCE SATISFACTORY TO THE
COMPANY, THAT SUCH PREVIOUSLY ISSUED MEMBERSHIP INTEREST CERTIFICATE HAS BEEN
LOST, STOLEN OR DESTROYED;

 

(B)           REQUESTS THE ISSUANCE OF A NEW MEMBERSHIP INTEREST CERTIFICATE
BEFORE THE COMPANY HAS NOTICE THAT SUCH PREVIOUSLY ISSUED MEMBERSHIP INTEREST
CERTIFICATE HAS BEEN ACQUIRED BY A PURCHASER FOR VALUE IN GOOD FAITH AND WITHOUT
NOTICE OF AN ADVERSE CLAIM;

 

(C)           IF REQUESTED BY THE COMPANY, DELIVERS TO THE COMPANY SUCH
SECURITY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, AS THE MANAGING
MEMBER MAY DIRECT, TO INDEMNIFY THE COMPANY AGAINST ANY CLAIM THAT MAY BE MADE
ON ACCOUNT OF THE ALLEGED LOSS, DESTRUCTION OR THEFT OF THE PREVIOUSLY ISSUED
MEMBERSHIP INTEREST CERTIFICATE; AND

 

(D)          SATISFIES ANY OTHER REASONABLE REQUIREMENTS IMPOSED BY THE COMPANY.

 

(V)           UPON A MEMBER’S TRANSFER IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT OF ANY OR ALL UNITS REPRESENTED BY A MEMBERSHIP INTEREST CERTIFICATE,
THE TRANSFEREE OF SUCH UNITS SHALL DELIVER SUCH MEMBERSHIP INTEREST CERTIFICATE,
DULY ENDORSED FOR TRANSFER BY THE TRANSFEREE, TO THE COMPANY FOR CANCELLATION,
AND THE COMPANY SHALL THEREUPON ISSUE A NEW MEMBERSHIP INTEREST CERTIFICATE TO
SUCH TRANSFEREE FOR THE NUMBER OF UNITS BEING TRANSFERRED AND, IF APPLICABLE,
CAUSE TO BE ISSUED TO SUCH TRANSFERRING MEMBER A NEW MEMBERSHIP INTEREST
CERTIFICATE FOR THE NUMBER OF UNITS THAT WERE REPRESENTED BY THE CANCELED
MEMBERSHIP INTEREST CERTIFICATE AND THAT ARE NOT BEING TRANSFERRED.

 


ARTICLE IV
DISTRIBUTIONS


 

Section 4.1.  Distributions.  Distributions shall be made to the Members, after
Tax Distributions are made pursuant to Section 4.4 hereof, as and when
determined by the Managing Member, in accordance with their respective Units and
pro rata in respect of each Class of Units.

 

Section 4.2.  Unvested Units.  To the extent that any distribution, other than a
Tax Distribution, is to be made to a Member in respect of any Unvested Unit,
such distribution shall be set aside for such Member to be distributed to such
Member at the time that such Unit ceases to be an Unvested Unit.  To the extent
that such Unvested Unit shall be forfeited by or

 

19

--------------------------------------------------------------------------------


 

repurchased from such Member without having ceased to be an Unvested Unit, such
distribution shall revert to the Company.

 

Section 4.3.  Successors.  For purposes of determining the amount of
distributions under Section 4.1, each Member shall be treated as having made the
Capital Contributions and as having received the distributions made to or
received by its predecessors in respect of any of such Member’s Units.

 

Section 4.4.  Tax Distributions.  Subject to Section 4.7 and to any restrictions
contained in any agreement to which the Company is bound, no later than the
tenth day following the end of each Quarterly Estimated Tax Period of each
calendar year, the Company shall, to the extent of available cash and borrowings
of the Company, make a distribution in cash (each, a “Tax Distribution”), pro
rata in accordance with the Percentage Interests in effect with respect to such
Quarterly Estimated Tax Period, in an amount equal to the excess of (i) the
product of (x) the taxable income of the Company attributable to such Quarterly
Estimated Tax Period and all prior Quarterly Estimated Tax Periods in such
calendar year, based upon (I) the information returns filed by the Company, as
amended or adjusted to date, and (II) estimated amounts, in the case of periods
for which the Company has not yet filed information returns, multiplied by
(y) the Assumed Tax Rate, over (ii) distributions made by the Company pursuant
to this Section 4.4 with respect to such calendar year.  The Managing Member
shall use conventions similar to those adopted pursuant to Section 5.2(d) of
this Agreement to determine the Percentage Interests of the Members with respect
to a Quarterly Estimated Tax Period.  For the avoidance of doubt, Tax
Distributions shall be made only with respect to taxable income earned by the
Company (as opposed to income recognized by any Member with respect to the
vesting of such Member’s Units).  For purposes of clause (i)(x) above, the
taxable income of the Company shall be determined by disregarding any adjustment
to the taxable income of any Member that arises under Section 743(b) of the Code
and is attributable to the acquisition by such Member of an interest in the
Company in a transaction described in Section 743(a) of the Code.

 

Section 4.5.  Security Interest and Right of Set Off; Indemnification.  If the
Company is required by law to make any payment to a Governmental Entity that is
specifically attributable to a Member or a Member’s status as such (including
federal withholding taxes, state or local personal property taxes and state or
local unincorporated business taxes), then such Member shall indemnify the
Company or its successor in interest in full for the entire amount paid
(including interest, penalties and reasonable related expenses).  A Member’s
obligation to indemnify the Company or its successor in interest under this
Section 4.5 shall survive the dissolution, winding up and termination of the
Company.  The Company and its successor in interest may pursue and enforce all
rights and remedies it may have against each Member under this Section 4.5,
including instituting a lawsuit to collect such indemnification, with interest
calculated at a rate equal to 10 percent (but not in excess of the highest rate
per annum permitted by law).  As security for any such indemnification
obligation or any other liability or obligation to which the Company may be
subject as a result of any act or status of any Member, or to which the Company
may become subject with respect to the interest of any Member in the Company,
the Company shall have (and each Member hereby grants to the Company) a security
interest in all Distributable Assets distributable to such Member to the extent
of the amount of such liability or obligation.  Whenever the Company is to pay
any sum to any Member or any Affiliate or

 

20

--------------------------------------------------------------------------------


 

related Person thereof pursuant to the terms of this Agreement, any amounts that
such Member or such Affiliate or related Person owes to the Company, whether
pursuant to this Section 4.5 or under any promissory note issued to the Company
as partial payment for any Units of the Company may be deducted from that sum
before payment; provided, however, that no deduction pursuant to this sentence
shall be made with respect to any Tax Distribution except on account of any
amounts owed by such Member or such Affiliate or related Person which (i) are
due and owing pursuant to the indemnification obligation provided for in this
Section 4.5 or (ii) are past due or as to which the obligor is otherwise in
default.

 

Section 4.6.  Certain Distributions.  For purposes of this ARTICLE IV, a
distribution to a Member of property (other than cash) shall be treated as a Tax
Distribution pursuant to Section 4.4 (rather than as, for example, a
distribution pursuant to Section 4.1) in an amount equal to the hypothetical
amount of tax that the Member would pay, at the Assumed Tax Rate, if (i) such
property were not treated as a distribution of money pursuant to
Section 731(c)(2) of the Code (to the extent that Section 731(c)(2) otherwise
applies) and (ii) the Member sold the property immediately after receiving such
distribution.

 

Section 4.7.  Limitation.  Notwithstanding any other provision of this
Agreement, the Company, and the Managing Member on behalf of the Company, shall
not be required to make a distribution if such distribution to any Member or
Assignee would violate the Act or other applicable law.

 


ARTICLE V
ALLOCATIONS


 

Section 5.1.  Allocations for Capital Account Purposes.  (a) Except as otherwise
provided in this Agreement, Net Income and Net Losses (and, to the extent
necessary, individual items of income, gain or loss or deduction of the Company)
shall be allocated in a manner such that the Capital Account of each Member
after giving effect to the Special Allocations set forth in Section 5.1(b) is,
as nearly as possible, equal (proportionately) to (i) the distributions that
would be made pursuant to Section 7.3 if the Company were dissolved, its affairs
wound up and its assets sold for cash equal to their Carrying Value, all Company
liabilities were satisfied (limited with respect to each non-recourse liability
to the Carrying Value of the assets securing such liability) and the net assets
of the Company were distributed to the Members pursuant to this Agreement, minus
(ii) such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, computed immediately prior to the hypothetical sale of assets.

 

(b)           Special Allocations.  Notwithstanding any other provision of this
Section 5.1, the following special allocations shall be made for such taxable
period:


 

(I)            COMPANY MINIMUM GAIN CHARGEBACK.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 5.1, IF THERE IS A NET DECREASE IN COMPANY MINIMUM
GAIN DURING ANY COMPANY TAXABLE PERIOD, EACH MEMBER SHALL BE ALLOCATED ITEMS OF
COMPANY INCOME AND GAIN FOR SUCH PERIOD (AND, IF NECESSARY, SUBSEQUENT PERIODS)
IN THE MANNER AND AMOUNTS PROVIDED IN TREASURY REGULATIONS SECTIONS
1.704-2(F)(6), 1.704-2(G)(2) AND 1.704-2(J)(2)(I), OR ANY SUCCESSOR PROVISION. 
FOR PURPOSES OF THIS SECTION 5.1(B), EACH

 

21

--------------------------------------------------------------------------------


 

MEMBER’S ADJUSTED CAPITAL ACCOUNT BALANCE SHALL BE DETERMINED, AND THE
ALLOCATION OF INCOME AND GAIN REQUIRED HEREUNDER SHALL BE EFFECTED, PRIOR TO THE
APPLICATION OF ANY OTHER ALLOCATIONS PURSUANT TO THIS SECTION 5.1(B) WITH
RESPECT TO SUCH TAXABLE PERIOD (OTHER THAN AN ALLOCATION PURSUANT TO
SECTION 5.1(B)(III) AND SECTION 5.1(B)(VI)).  THIS SECTION 5.1(B)(I) IS INTENDED
TO COMPLY WITH THE COMPANY MINIMUM GAIN CHARGEBACK REQUIREMENT IN TREASURY
REGULATIONS SECTION 1.704-2(F) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.

 

(II)           CHARGEBACK OF MEMBER NONRECOURSE DEBT MINIMUM GAIN. 
NOTWITHSTANDING THE OTHER PROVISIONS OF THIS SECTION 5.1 (OTHER THAN
SECTION 5.1(B)(I)), EXCEPT AS PROVIDED IN TREASURY REGULATIONS
SECTION 1.704-2(I)(4), IF THERE IS A NET DECREASE IN MEMBER NONRECOURSE DEBT
MINIMUM GAIN DURING ANY COMPANY TAXABLE PERIOD, ANY MEMBER WITH A SHARE OF
MEMBER NONRECOURSE DEBT MINIMUM GAIN AT THE BEGINNING OF SUCH TAXABLE PERIOD
SHALL BE ALLOCATED ITEMS OF COMPANY INCOME AND GAIN FOR SUCH PERIOD (AND, IF
NECESSARY, SUBSEQUENT PERIODS) IN THE MANNER AND AMOUNTS PROVIDED IN TREASURY
REGULATIONS SECTIONS 1.704-2(I)(4) AND 1.704-2(J)(2)(II), OR ANY SUCCESSOR
PROVISIONS. FOR PURPOSES OF THIS SECTION 5.1(B), EACH MEMBER’S ADJUSTED CAPITAL
ACCOUNT BALANCE SHALL BE DETERMINED, AND THE ALLOCATION OF INCOME AND GAIN
REQUIRED HEREUNDER SHALL BE EFFECTED, PRIOR TO THE APPLICATION OF ANY OTHER
ALLOCATIONS PURSUANT TO THIS SECTION 5.1(B), OTHER THAN SECTION 5.1(B)(I) AND
OTHER THAN AN ALLOCATION PURSUANT TO SECTION 5.1(B)(I)(V) AND (B)(I)(VI), WITH
RESPECT TO SUCH TAXABLE PERIOD.  THIS SECTION 5.1(B)(II) IS INTENDED TO COMPLY
WITH THE CHARGEBACK OF ITEMS OF INCOME AND GAIN REQUIREMENT IN TREASURY
REGULATIONS SECTION 1.704-2(I)(4) AND SHALL BE INTERPRETED CONSISTENTLY
THEREWITH.

 

(III)          QUALIFIED INCOME OFFSET.  IN THE EVENT ANY MEMBER UNEXPECTEDLY
RECEIVES ANY ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS DESCRIBED IN TREASURY
REGULATIONS SECTIONS 1.704-1(B)(2)(II)(D)(4), (5), OR (6), ITEMS OF COMPANY
INCOME AND GAIN SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER IN AN AMOUNT AND
MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED BY THE TREASURY
REGULATIONS PROMULGATED UNDER SECTION 704(B) OF THE CODE, THE DEFICIT BALANCE,
IF ANY, IN ITS ADJUSTED CAPITAL ACCOUNT CREATED BY SUCH ADJUSTMENTS, ALLOCATIONS
OR DISTRIBUTIONS AS QUICKLY AS POSSIBLE, UNLESS SUCH DEFICIT BALANCE IS
OTHERWISE ELIMINATED PURSUANT TO SECTION 5.1(B)(I) OR (II). THIS
SECTION 5.1(B)(III) IS INTENDED TO QUALIFY AND BE CONSTRUED AS A “QUALIFIED
INCOME OFFSET” WITHIN THE MEANING OF TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(II)(D) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.

 

(IV)          GROSS INCOME ALLOCATIONS.  IN THE EVENT ANY MEMBER HAS A DEFICIT
BALANCE IN ITS CAPITAL ACCOUNT AT THE END OF ANY COMPANY TAXABLE PERIOD IN
EXCESS OF THE SUM OF (A) THE AMOUNT SUCH MEMBER IS REQUIRED TO RESTORE PURSUANT
TO THE PROVISIONS OF THIS AGREEMENT AND (B) THE AMOUNT SUCH MEMBER IS DEEMED
OBLIGATED TO RESTORE PURSUANT TO TREASURY REGULATIONS SECTIONS 1.704-2(G) AND
1.704-2(I)(5), SUCH MEMBER SHALL BE SPECIALLY ALLOCATED ITEMS OF COMPANY GROSS
INCOME AND GAIN IN THE AMOUNT OF SUCH EXCESS AS QUICKLY AS POSSIBLE; PROVIDED,
THAT AN ALLOCATION PURSUANT TO THIS SECTION 5.1(B)(IV) SHALL BE MADE ONLY IF AND
TO THE EXTENT THAT SUCH MEMBER WOULD HAVE A DEFICIT BALANCE IN ITS CAPITAL
ACCOUNT AS ADJUSTED AFTER ALL OTHER ALLOCATIONS PROVIDED FOR IN THIS

 

22

--------------------------------------------------------------------------------

 

SECTION 5.1 HAVE BEEN TENTATIVELY MADE AS IF THIS SECTION 5.1(B)(IV) WERE NOT IN
THIS AGREEMENT.

 

(V)           NONRECOURSE DEDUCTIONS.  NONRECOURSE DEDUCTIONS FOR ANY TAXABLE
PERIOD SHALL BE ALLOCATED TO THE MEMBERS IN ACCORDANCE WITH THEIR RESPECTIVE
PERCENTAGE INTERESTS.  IF THE MANAGING MEMBER DETERMINES THAT THE COMPANY’S
NONRECOURSE DEDUCTIONS SHOULD BE ALLOCATED IN A DIFFERENT RATIO TO SATISFY THE
SAFE HARBOR REQUIREMENTS OF THE TREASURY REGULATIONS PROMULGATED UNDER
SECTION 704(B) OF THE CODE, THE MANAGING MEMBER IS AUTHORIZED, UPON NOTICE TO
THE OTHER MEMBERS, TO REVISE THE PRESCRIBED RATIO TO THE NUMERICALLY CLOSEST
RATIO THAT DOES SATISFY SUCH REQUIREMENTS.

 

(VI)          MEMBER NONRECOURSE DEDUCTIONS.  MEMBER NONRECOURSE DEDUCTIONS FOR
ANY TAXABLE PERIOD SHALL BE ALLOCATED 100% TO THE MEMBER THAT BEARS THE
“ECONOMIC RISK OF LOSS” (AS DEFINED IN THE TREASURY REGULATIONS) WITH RESPECT TO
THE MEMBER NONRECOURSE DEBT TO WHICH SUCH MEMBER NONRECOURSE DEDUCTIONS ARE
ATTRIBUTABLE IN ACCORDANCE WITH TREASURY REGULATIONS SECTION 1.704-2(I).  IF
MORE THAN ONE MEMBER BEARS THE ECONOMIC RISK OF LOSS WITH RESPECT TO A MEMBER
NONRECOURSE DEBT, SUCH MEMBER NONRECOURSE DEDUCTIONS ATTRIBUTABLE THERETO SHALL
BE ALLOCATED BETWEEN OR AMONG SUCH MEMBERS IN ACCORDANCE WITH THE RATIOS IN
WHICH THEY SHARE SUCH ECONOMIC RISK OF LOSS.

 

(VII)         NONRECOURSE LIABILITIES.  NONRECOURSE LIABILITIES OF THE COMPANY
DESCRIBED IN TREASURY REGULATIONS SECTION 1.752-3(A)(3) SHALL BE ALLOCATED AMONG
THE MEMBERS IN THE MANNER CHOSEN BY THE MANAGING MEMBER AND CONSISTENT WITH SUCH
SECTION OF THE TREASURY REGULATIONS.

 

(VIII)        CODE SECTION 754 ADJUSTMENTS.  TO THE EXTENT AN ADJUSTMENT TO THE
ADJUSTED TAX BASIS OF ANY COMPANY ASSET PURSUANT TO SECTION 734(B) OR 743(B) OF
THE CODE IS REQUIRED, PURSUANT TO TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M), TO BE TAKEN INTO ACCOUNT IN DETERMINING CAPITAL
ACCOUNTS, THE AMOUNT OF SUCH ADJUSTMENT TO THE CAPITAL ACCOUNTS SHALL BE TREATED
AS AN ITEM OF GAIN (IF THE ADJUSTMENT INCREASES THE BASIS OF THE ASSET) OR LOSS
(IF THE ADJUSTMENT DECREASES SUCH BASIS), AND SUCH ITEM OF GAIN OR LOSS SHALL BE
SPECIALLY ALLOCATED TO THE MEMBERS IN A MANNER CONSISTENT WITH THE MANNER IN
WHICH THEIR CAPITAL ACCOUNTS ARE REQUIRED TO BE ADJUSTED PURSUANT TO SUCH
SECTION OF THE TREASURY REGULATIONS.

 

(IX)           CURATIVE ALLOCATION.

 

(1)           THE REQUIRED ALLOCATIONS ARE INTENDED TO COMPLY WITH CERTAIN
REQUIREMENTS OF THE TREASURY REGULATIONS. IT IS THE INTENT OF THE MEMBERS THAT,
TO THE EXTENT POSSIBLE, ALL REQUIRED ALLOCATIONS SHALL BE OFFSET EITHER WITH
OTHER REQUIRED ALLOCATIONS OR WITH SPECIAL ALLOCATIONS OF OTHER ITEMS OF COMPANY
INCOME, GAIN, LOSS OR DEDUCTION PURSUANT TO THIS SECTION 5.1(B)(IX)(1).
THEREFORE, NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE V (OTHER THAN THE
REQUIRED ALLOCATIONS), THE MANAGING MEMBER SHALL MAKE SUCH OFFSETTING SPECIAL
ALLOCATIONS OF COMPANY INCOME, GAIN, LOSS OR DEDUCTION IN WHATEVER MANNER IT
DETERMINES APPROPRIATE SO THAT, AFTER SUCH OFFSETTING ALLOCATIONS ARE MADE, EACH
MEMBER’S

 

23

--------------------------------------------------------------------------------


 

CAPITAL ACCOUNT BALANCE IS, TO THE EXTENT POSSIBLE, EQUAL TO THE CAPITAL ACCOUNT
BALANCE SUCH MEMBER WOULD HAVE HAD IF THE REQUIRED ALLOCATIONS WERE NOT PART OF
THIS AGREEMENT AND ALL COMPANY ITEMS WERE ALLOCATED PURSUANT TO THE ECONOMIC
AGREEMENT AMONG THE MEMBERS.

 

(2)           THE MANAGING MEMBER SHALL, WITH RESPECT TO EACH TAXABLE PERIOD,
(1) APPLY THE PROVISIONS OF SECTION 5.1(B)(IX)(1) IN WHATEVER ORDER IS MOST
LIKELY TO MINIMIZE THE ECONOMIC DISTORTIONS THAT MIGHT OTHERWISE RESULT FROM THE
REQUIRED ALLOCATIONS, AND (2) DIVIDE ALL ALLOCATIONS PURSUANT TO
SECTION 5.1(B)(IX)(1) AMONG THE MEMBERS IN A MANNER THAT IS LIKELY TO MINIMIZE
SUCH ECONOMIC DISTORTIONS.

 

(X)            DEFICIT CAPITAL ACCOUNTS.  NO MEMBER SHALL BE REQUIRED TO PAY TO
THE COMPANY, TO ANY OTHER MEMBER OR TO ANY THIRD PARTY ANY DEFICIT BALANCE WHICH
MAY EXIST FROM TIME TO TIME IN THE MEMBER’S CAPITAL ACCOUNT.

 

Section 5.2.  Allocations for Tax Purposes.

 


(A)           THE INCOME, GAINS, LOSSES AND DEDUCTIONS OF THE COMPANY SHALL BE
ALLOCATED FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES AMONG THE MEMBERS IN
ACCORDANCE WITH THE ALLOCATION OF SUCH INCOME, GAINS, LOSSES AND DEDUCTIONS
AMONG THE MEMBERS FOR PURPOSES OF COMPUTING THEIR CAPITAL ACCOUNTS; EXCEPT THAT
IF ANY SUCH ALLOCATION IS NOT PERMITTED BY THE CODE OR OTHER APPLICABLE LAW,
THEN THE COMPANY’S SUBSEQUENT INCOME, GAINS, LOSSES AND DEDUCTIONS FOR TAX
PURPOSES SHALL BE ALLOCATED AMONG THE MEMBERS SO AS TO REFLECT AS NEARLY AS
POSSIBLE THE ALLOCATION SET FORTH HEREIN IN COMPUTING THEIR CAPITAL ACCOUNTS.


 


(B)           IN AN ATTEMPT TO ELIMINATE BOOK-TAX DISPARITIES ATTRIBUTABLE TO A
CONTRIBUTED PROPERTY OR AN ADJUSTED PROPERTY, ITEMS OF INCOME, GAIN, LOSS,
DEPRECIATION, AMORTIZATION AND COST RECOVERY DEDUCTIONS SHALL BE ALLOCATED FOR
FEDERAL INCOME TAX PURPOSES AMONG THE MEMBERS AS FOLLOWS:


 

(I)            (A)  IN THE CASE OF A CONTRIBUTED PROPERTY, SUCH ITEMS
ATTRIBUTABLE THERETO SHALL BE ALLOCATED AMONG THE MEMBERS IN THE MANNER PROVIDED
UNDER SECTION 704(C) OF THE CODE THAT TAKES INTO ACCOUNT THE VARIATION BETWEEN
THE AGREED VALUE OF SUCH PROPERTY AND ITS ADJUSTED BASIS AT THE TIME OF
CONTRIBUTION; AND (B) ANY ITEM OF RESIDUAL GAIN OR RESIDUAL LOSS ATTRIBUTABLE TO
A CONTRIBUTED PROPERTY SHALL BE ALLOCATED AMONG THE MEMBERS IN THE SAME MANNER
AS ITS CORRELATIVE ITEM OF “BOOK” GAIN OR LOSS IS ALLOCATED PURSUANT TO
SECTION 5.1.

 

(II)           (A)  IN THE CASE OF AN ADJUSTED PROPERTY, SUCH ITEMS SHALL
(1) FIRST, BE ALLOCATED AMONG THE MEMBERS IN A MANNER CONSISTENT WITH THE
PRINCIPLES OF SECTION 704(C) OF THE CODE TO TAKE INTO ACCOUNT THE UNREALIZED
GAIN OR UNREALIZED LOSS ATTRIBUTABLE TO SUCH PROPERTY AND THE ALLOCATIONS
THEREOF PURSUANT TO SECTION 3.3(D)(I) OR SECTION 3.3(D)(II), AND (2) SECOND, IN
THE EVENT SUCH PROPERTY WAS ORIGINALLY A CONTRIBUTED PROPERTY, BE ALLOCATED
AMONG THE MEMBERS IN A MANNER CONSISTENT WITH SECTION 5.2(B)(I)(A); AND (B) ANY
ITEM OF RESIDUAL GAIN OR RESIDUAL LOSS ATTRIBUTABLE TO AN

 

24

--------------------------------------------------------------------------------


 

ADJUSTED PROPERTY SHALL BE ALLOCATED AMONG THE MEMBERS IN THE SAME MANNER AS ITS
CORRELATIVE ITEM OF “BOOK” GAIN OR LOSS IS ALLOCATED PURSUANT TO SECTION 5.1.

 

(III)          IN ORDER TO ELIMINATE BOOK-TAX DISPARITIES, THE MANAGING MEMBER
MAY CAUSE THE COMPANY TO USE ANY METHOD DESCRIBED IN TREASURY REGULATIONS
SECTION 1.704-3.

 


(C)           FOR THE PROPER ADMINISTRATION OF THE COMPANY AND FOR THE
PRESERVATION OF UNIFORMITY OF THE UNITS (OR ANY CLASS OR CLASSES THEREOF), THE
MANAGING MEMBER SHALL (I) ADOPT SUCH CONVENTIONS AS IT DEEMS APPROPRIATE IN
DETERMINING THE AMOUNT OF DEPRECIATION, AMORTIZATION AND COST RECOVERY
DEDUCTIONS; (II) MAKE SPECIAL ALLOCATIONS FOR FEDERAL INCOME TAX PURPOSES OF
INCOME (INCLUDING, WITHOUT LIMITATION, GROSS INCOME) OR DEDUCTIONS;
(III) WITHOUT THE CONSENT OF ANY OTHER PERSON BEING REQUIRED, AMEND THE
PROVISIONS OF THIS AGREEMENT AS APPROPRIATE (X) TO REFLECT THE PROPOSAL OR
PROMULGATION OF TREASURY REGULATIONS UNDER SECTION 704(B) OR SECTION 704(C) OF
THE CODE OR (Y) OTHERWISE TO PRESERVE OR ACHIEVE UNIFORMITY OF THE UNITS (OR ANY
CLASS OR CLASSES THEREOF); AND (IV) ADOPT AND EMPLOY SUCH METHODS FOR (A) THE
MAINTENANCE OF CAPITAL ACCOUNTS FOR BOOK AND TAX PURPOSES, (B) THE DETERMINATION
AND ALLOCATION OF ADJUSTMENTS UNDER SECTIONS 704(C), 734 AND 743 OF THE CODE,
(C) THE DETERMINATION AND ALLOCATION OF TAXABLE INCOME, TAX LOSS AND ITEMS
THEREOF UNDER THIS AGREEMENT AND PURSUANT TO THE CODE, (D) THE DETERMINATION OF
THE IDENTITIES AND TAX CLASSIFICATION OF MEMBERS, (E) THE PROVISION OF TAX
INFORMATION AND REPORTS TO THE MEMBERS, (F) THE ADOPTION OF REASONABLE
CONVENTIONS AND METHODS FOR THE VALUATION OF ASSETS AND THE DETERMINATION OF TAX
BASIS, (G) THE ALLOCATION OF ASSET VALUES AND TAX BASIS, (H) THE ADOPTION AND
MAINTENANCE OF ACCOUNTING METHODS, (I) THE RECOGNITION OF THE TRANSFER OF UNITS
AND (J) TAX COMPLIANCE AND OTHER TAX-RELATED REQUIREMENTS, INCLUDING WITHOUT
LIMITATION, THE USE OF COMPUTER SOFTWARE, AS IT DETERMINES IN ITS SOLE
DISCRETION ARE NECESSARY AND APPROPRIATE TO EXECUTE THE PROVISIONS OF THIS
AGREEMENT AND TO COMPLY WITH FEDERAL, STATE AND LOCAL TAX LAW, AND TO ACHIEVE
UNIFORMITY OF UNITS WITHIN A CLASS. THE MANAGING MEMBER MAY ADOPT SUCH
CONVENTIONS, MAKE SUCH ALLOCATIONS AND MAKE SUCH AMENDMENTS TO THIS AGREEMENT AS
PROVIDED IN THIS SECTION 5.2(C) ONLY IF SUCH CONVENTIONS, ALLOCATIONS OR
AMENDMENTS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE MEMBERS, THE HOLDERS
OF ANY CLASS OR CLASSES OF UNITS ISSUED AND OUTSTANDING OR THE COMPANY, AND IF
SUCH ALLOCATIONS ARE CONSISTENT WITH THE PRINCIPLES OF SECTION 704 OF THE CODE.


 


(D)           FOR PURPOSES OF DETERMINING THE ITEMS OF COMPANY INCOME, GAIN,
LOSS, DEDUCTION, OR CREDIT ALLOCABLE TO ANY MEMBER WITH RESPECT TO ANY PERIOD,
SUCH ITEMS SHALL BE DETERMINED ON A DAILY, MONTHLY, OR OTHER BASIS, AS
DETERMINED BY THE MANAGING MEMBER USING ANY PERMISSIBLE METHOD UNDER CODE
SECTION 706 AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER.


 


(E)           TAX CREDITS, TAX CREDIT RECAPTURE AND ANY ITEMS RELATED THERETO
SHALL BE ALLOCATED TO THE MEMBERS ACCORDING TO THEIR INTERESTS IN SUCH ITEMS AS
REASONABLY DETERMINED BY THE MANAGING MEMBER TAKING INTO ACCOUNT THE PRINCIPLES
OF TREASURY REGULATIONS SECTIONS 1.704-1(B)(4)(II) AND 1.704-1T(B)(4)(XI).


 


(F)            ALLOCATIONS PURSUANT TO THIS SECTION 5.2 ARE SOLELY FOR THE
PURPOSES OF FEDERAL, STATE AND LOCAL TAXES AND SHALL NOT AFFECT, OR IN ANY WAY
BE TAKEN INTO ACCOUNT IN

 

25

--------------------------------------------------------------------------------


 


COMPUTING, ANY MEMBER’S CAPITAL ACCOUNT OR SHARE OF INCOME, LOSS, DISTRIBUTIONS
OR OTHER COMPANY ITEMS PURSUANT TO ANY PROVISION OF THIS AGREEMENT.


 

Section 5.3.  Members’ Tax Reporting.  The Members acknowledge and are aware of
the income tax consequences of the allocations made pursuant to this ARTICLE V
and, except as may otherwise be required by applicable law or regulatory
requirements, hereby agree to be bound by the provisions of this ARTICLE V in
reporting their shares of Company income, gain, loss, deduction and credit for
federal, state and local income tax purposes.

 

Section 5.4.  Certain Costs and Expenses.  The Company shall (i) pay, or cause
to be paid, all costs, fees, operating expenses and other expenses of the
Company (including the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of all personnel providing services to
the Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company, and (ii) in the sole discretion of the Managing
Member, bear and/or reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member.  To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without suggesting any limitation of any kind, costs of securities
offerings not borne directly by Members, board of directors compensation and
meeting costs, cost of periodic reports to its stockholders, litigation costs
and damages arising from litigation, accounting and legal costs and franchise
taxes, provided that the Company shall not pay or bear any income tax
obligations of the Managing Member.

 


ARTICLE VI
MANAGEMENT


 

Section 6.1.  Managing Member; Delegation of Authority and Duties.

 


(A)           AUTHORITY OF MANAGING MEMBER.  THE BUSINESS, PROPERTY AND AFFAIRS
OF THE COMPANY SHALL BE MANAGED UNDER THE SOLE, ABSOLUTE AND EXCLUSIVE DIRECTION
OF THE MANAGING MEMBER, WHICH MAY FROM TIME TO TIME DELEGATE AUTHORITY TO
OFFICERS OR TO OTHERS TO ACT ON BEHALF OF THE COMPANY.  WITHOUT LIMITING THE
FOREGOING PROVISIONS OF THIS SECTION 6.1(A), THE MANAGING MEMBER SHALL HAVE THE
SOLE POWER TO MANAGE OR CAUSE THE MANAGEMENT OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, THE POWER AND AUTHORITY TO EFFECTUATE THE SALE, LEASE, TRANSFER,
EXCHANGE OR OTHER DISPOSITION OF ANY, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE EXERCISE OR GRANT OF ANY
CONVERSION, OPTION, PRIVILEGE OR SUBSCRIPTION RIGHT OR ANY OTHER RIGHT AVAILABLE
IN CONNECTION WITH ANY ASSETS AT ANY TIME HELD BY THE COMPANY) OR THE MERGER,
CONSOLIDATION, REORGANIZATION OR OTHER COMBINATION OF THE COMPANY WITH OR INTO
ANOTHER ENTITY.


 


(B)           OTHER MEMBERS.  NO MEMBER WHO IS NOT ALSO A MANAGING MEMBER, IN
HIS OR HER OR ITS CAPACITY AS SUCH, SHALL PARTICIPATE IN OR HAVE ANY CONTROL
OVER THE BUSINESS OF THE COMPANY. EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE
UNITS, OTHER EQUITY SECURITIES IN THE

 

26

--------------------------------------------------------------------------------


 


COMPANY, OR THE FACT OF A MEMBER’S ADMISSION AS A MEMBER OF THE COMPANY DO NOT
CONFER ANY RIGHTS UPON THE MEMBERS TO PARTICIPATE IN THE MANAGEMENT OF THE
AFFAIRS OF THE COMPANY.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO MEMBER WHO IS
NOT ALSO A MANAGING MEMBER SHALL HAVE ANY RIGHT TO VOTE ON ANY MATTER INVOLVING
THE COMPANY, INCLUDING WITH RESPECT TO ANY MERGER, CONSOLIDATION, COMBINATION OR
CONVERSION OF THE COMPANY, OR ANY OTHER MATTER THAT A MEMBER MIGHT OTHERWISE
HAVE THE ABILITY TO VOTE OR CONSENT WITH RESPECT TO UNDER THE ACT, AT LAW, IN
EQUITY OR OTHERWISE.  THE CONDUCT, CONTROL AND MANAGEMENT OF THE COMPANY SHALL
BE VESTED EXCLUSIVELY IN THE MANAGING MEMBER. IN ALL MATTERS RELATING TO OR
ARISING OUT OF THE CONDUCT OF THE OPERATION OF THE COMPANY, THE DECISION OF THE
MANAGING MEMBER SHALL BE THE DECISION OF THE COMPANY. EXCEPT AS REQUIRED LAW, OR
EXPRESSLY PROVIDED IN SECTION 6.1(E) OR BY SEPARATE AGREEMENT WITH THE COMPANY,
NO MEMBER WHO IS NOT ALSO A MANAGING MEMBER (AND ACTING IN SUCH CAPACITY) SHALL
TAKE ANY PART IN THE MANAGEMENT OR CONTROL OF THE OPERATION OR BUSINESS OF THE
COMPANY IN ITS CAPACITY AS A MEMBER, NOR SHALL ANY MEMBER WHO IS NOT ALSO A
MANAGING MEMBER (AND ACTING IN SUCH CAPACITY) HAVE ANY RIGHT, AUTHORITY OR POWER
TO ACT FOR OR ON BEHALF OF OR BIND THE COMPANY IN HIS OR HER OR ITS CAPACITY AS
A MEMBER IN ANY RESPECT OR ASSUME ANY OBLIGATION OR RESPONSIBILITY OF THE
COMPANY OR OF ANY OTHER MEMBER.


 


(C)           DELEGATION BY MANAGING MEMBER.  THE COMPANY MAY EMPLOY ONE OR MORE
MEMBERS FROM TIME TO TIME, AND SUCH MEMBERS, IN THEIR CAPACITY AS EMPLOYEES OR
AGENTS OF THE COMPANY (AND NOT, FOR CLARITY, IN THEIR CAPACITY AS MEMBERS OF THE
COMPANY), MAY TAKE PART IN THE CONTROL AND MANAGEMENT OF THE BUSINESS OF THE
COMPANY TO THE EXTENT SUCH AUTHORITY AND POWER TO ACT FOR OR ON BEHALF OF THE
COMPANY HAS BEEN DELEGATED TO THEM BY THE MANAGING MEMBER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, THE MANAGING MEMBER SHALL HAVE THE POWER AND AUTHORITY
TO DELEGATE TO ONE OR MORE OTHER PERSONS THE MANAGING MEMBER’S RIGHTS AND POWERS
TO MANAGE AND CONTROL THE BUSINESS AND AFFAIRS OF THE COMPANY, INCLUDING TO
DELEGATE TO AGENTS AND EMPLOYEES OF A MEMBER OR THE COMPANY (INCLUDING
OFFICERS), AND TO DELEGATE BY A MANAGEMENT AGREEMENT OR ANOTHER AGREEMENT WITH,
OR OTHERWISE TO, OTHER PERSONS.  THE MANAGING MEMBER MAY AUTHORIZE ANY PERSON
(INCLUDING ANY MEMBER OR OFFICER) TO ENTER INTO AND PERFORM ANY DOCUMENT ON
BEHALF OF THE COMPANY.


 

Section 6.2.  Officers.

 


(A)           DESIGNATION AND APPOINTMENT.  THE MANAGING MEMBER MAY, FROM TIME
TO TIME, EMPLOY AND RETAIN PERSONS AS MAY BE NECESSARY OR APPROPRIATE FOR THE
CONDUCT OF THE COMPANY’S BUSINESS, INCLUDING EMPLOYEES, AGENTS AND OTHER PERSONS
(ANY OF WHOM MAY BE A MEMBER) WHO MAY BE DESIGNATED AS OFFICERS OF THE COMPANY,
WITH SUCH TITLES AS AND TO THE EXTENT AUTHORIZED BY THE MANAGING MEMBER.  ANY
NUMBER OF OFFICES MAY BE HELD BY THE SAME PERSON.  IN ITS DISCRETION, THE
MANAGING MEMBER MAY CHOOSE NOT TO FILL ANY OFFICE FOR ANY PERIOD AS IT MAY DEEM
ADVISABLE.  OFFICERS NEED NOT BE RESIDENTS OF THE STATE OF DELAWARE OR MEMBERS. 
ANY OFFICERS SO DESIGNATED SHALL HAVE SUCH AUTHORITY AND PERFORM SUCH DUTIES AS
THE MANAGING MEMBER MAY FROM TIME TO TIME DELEGATE TO THEM.  THE MANAGING MEMBER
MAY ASSIGN TITLES TO PARTICULAR OFFICERS.  EACH OFFICER SHALL HOLD OFFICE UNTIL
HIS SUCCESSOR SHALL BE DULY DESIGNATED AND SHALL QUALIFY OR UNTIL HIS DEATH OR
UNTIL HE SHALL RESIGN OR SHALL HAVE BEEN REMOVED IN THE MANNER HEREINAFTER
PROVIDED.  THE SALARIES OR OTHER COMPENSATION, IF ANY, OF THE OFFICERS OF THE
COMPANY SHALL BE FIXED FROM TIME TO TIME BY THE MANAGING MEMBER.  DESIGNATION OF
AN OFFICER SHALL NOT OF ITSELF CREATE ANY EMPLOYMENT OR, EXCEPT AS PROVIDED IN
SECTION 6.4, CONTRACTUAL RIGHTS.

 

27

--------------------------------------------------------------------------------



 


(B)           RESIGNATION AND REMOVAL.  ANY OFFICER MAY RESIGN AS SUCH AT ANY
TIME.  SUCH RESIGNATION SHALL BE MADE IN WRITING AND SHALL TAKE EFFECT AT THE
TIME SPECIFIED THEREIN, OR IF NO TIME IS SPECIFIED, AT THE TIME OF ITS RECEIPT
BY THE MANAGING MEMBER.  THE ACCEPTANCE OF A RESIGNATION SHALL NOT BE NECESSARY
TO MAKE IT EFFECTIVE, UNLESS EXPRESSLY SO PROVIDED IN THE RESIGNATION.  ALL
EMPLOYEES, AGENTS AND OFFICERS SHALL BE SUBJECT TO THE SUPERVISION AND DIRECTION
OF THE MANAGING MEMBER AND MAY BE REMOVED, WITH OR WITHOUT CAUSE, FROM SUCH
OFFICE BY THE MANAGING MEMBER AND THE AUTHORITY, DUTIES OR RESPONSIBILITIES OF
ANY EMPLOYEE, AGENT OR OFFICER OF THE COMPANY MAY BE SUSPENDED BY OR ALTERED THE
MANAGING MEMBER FROM TIME TO TIME, IN EACH CASE IN THE SOLE DISCRETION OF THE
MANAGING MEMBER.


 


(C)           DUTIES OF OFFICERS.  THE OFFICERS, IN THE PERFORMANCE OF THEIR
DUTIES AS SUCH, SHALL OWE TO THE COMPANY DUTIES OF LOYALTY AND DUE CARE OF THE
TYPE OWED BY OFFICERS OF A DELAWARE CORPORATION PURSUANT TO THE LAWS OF THE
STATE OF DELAWARE.


 

Section 6.3.  Liability of Members.

 


(A)           NO PERSONAL LIABILITY.  EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW AND AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO MEMBER SHALL HAVE ANY
PERSONAL LIABILITY WHATSOEVER IN SUCH PERSON’S CAPACITY AS A MEMBER, WHETHER TO
THE COMPANY, TO ANY OF THE OTHER MEMBERS, TO THE CREDITORS OF THE COMPANY OR TO
ANY OTHER THIRD PARTY, FOR THE DEBTS, LIABILITIES, COMMITMENTS OR ANY OTHER
OBLIGATIONS OF THE COMPANY OR FOR ANY LOSSES OF THE COMPANY.  EXCEPT AS
OTHERWISE REQUIRED BY THE ACT, EACH MEMBER SHALL BE LIABLE ONLY TO MAKE SUCH
MEMBER’S CAPITAL CONTRIBUTION TO THE COMPANY, IF APPLICABLE, AND THE OTHER
PAYMENTS PROVIDED FOR EXPRESSLY HEREIN.


 


(B)           RETURN OF DISTRIBUTIONS.  IN ACCORDANCE WITH THE ACT AND THE LAWS
OF THE STATE OF DELAWARE, A MEMBER MAY, UNDER CERTAIN CIRCUMSTANCES, BE REQUIRED
TO RETURN AMOUNTS PREVIOUSLY DISTRIBUTED TO SUCH MEMBER.  IT IS THE INTENT OF
THE MEMBERS THAT NO DISTRIBUTION TO ANY MEMBER PURSUANT TO ARTICLE IV SHALL BE
DEEMED A RETURN OF MONEY OR OTHER PROPERTY PAID OR DISTRIBUTED IN VIOLATION OF
THE ACT.  THE PAYMENT OF ANY SUCH MONEY OR DISTRIBUTION OF ANY SUCH PROPERTY TO
A MEMBER SHALL BE DEEMED TO BE A COMPROMISE WITHIN THE MEANING OF
SECTION 18-502(B) OF THE ACT, AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
MEMBER RECEIVING ANY SUCH MONEY OR PROPERTY SHALL NOT BE REQUIRED TO RETURN ANY
SUCH MONEY OR PROPERTY TO THE COMPANY OR ANY OTHER PERSON.  HOWEVER, IF ANY
COURT OF COMPETENT JURISDICTION HOLDS THAT, NOTWITHSTANDING THE PROVISIONS OF
THIS AGREEMENT, ANY MEMBER IS OBLIGATED TO MAKE ANY SUCH PAYMENT, SUCH
OBLIGATION SHALL BE THE OBLIGATION OF SUCH MEMBER AND NOT OF ANY OTHER MEMBER.


 


(C)           NO DUTIES. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
OR ANY DUTY OTHERWISE EXISTING AT LAW, IN EQUITY OR OTHERWISE, THE PARTIES
HEREBY AGREE THAT THE MEMBERS (INCLUDING WITHOUT LIMITATION, THE MANAGING
MEMBER), SHALL, TO THE MAXIMUM EXTENT PERMITTED BY LAW, INCLUDING
SECTION 18-1101(C) OF THE ACT, OWE NO DUTIES (INCLUDING FIDUCIARY DUTIES) TO THE
COMPANY, THE OTHER MEMBERS OR ANY OTHER PERSON WHO IS A PARTY TO OR OTHERWISE
BOUND BY THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS
SECTION 6.3(C) SHALL ELIMINATE THE IMPLIED CONTRACTUAL COVENANT OF GOOD FAITH
AND FAIR DEALING.  TO THE EXTENT THAT, AT LAW OR IN EQUITY, ANY MEMBER
(INCLUDING WITHOUT LIMITATION, THE MANAGING MEMBER) HAS DUTIES (INCLUDING
FIDUCIARY DUTIES) AND LIABILITIES RELATING THERETO TO THE COMPANY, TO ANOTHER
MEMBER OR TO ANOTHER PERSON WHO IS A PARTY TO OR OTHERWISE BOUND BY THIS
AGREEMENT, THE MEMBERS (INCLUDING WITHOUT

 

28

--------------------------------------------------------------------------------



 


LIMITATION, THE MANAGING MEMBER) ACTING UNDER THIS AGREEMENT WILL NOT BE LIABLE
TO THE COMPANY,  TO ANY SUCH OTHER MEMBER OR TO ANY SUCH OTHER PERSON WHO IS A
PARTY TO OR OTHERWISE BOUND BY THIS AGREEMENT, FOR THEIR GOOD FAITH RELIANCE ON
THE PROVISIONS OF THIS AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT, TO THE
EXTENT THAT THEY RESTRICT OR ELIMINATE THE DUTIES AND LIABILITIES RELATING
THERETO OF ANY MEMBER (INCLUDING WITHOUT LIMITATION, THE MANAGING MEMBER)
OTHERWISE EXISTING AT LAW, IN EQUITY OR OTHERWISE, ARE AGREED BY THE PARTIES
HERETO TO REPLACE TO THAT EXTENT SUCH OTHER DUTIES AND LIABILITIES OF THE
MEMBERS (INCLUDING WITHOUT LIMITATION, THE MANAGING MEMBER) RELATING THERETO. 
THE MANAGING MEMBER MAY CONSULT WITH LEGAL COUNSEL, ACCOUNTANTS AND FINANCIAL OR
OTHER ADVISORS AND ANY ACT OR OMISSION SUFFERED OR TAKEN BY THE MANAGING MEMBER
ON BEHALF OF THE COMPANY OR IN FURTHERANCE OF THE INTERESTS OF THE COMPANY IN
GOOD FAITH IN RELIANCE UPON AND IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR FINANCIAL OR OTHER ADVISORS WILL BE FULL JUSTIFICATION FOR ANY
SUCH ACT OR OMISSION, AND THE MANAGING MEMBER WILL BE FULLY PROTECTED IN SO
ACTING OR OMITTING TO ACT SO LONG AS SUCH COUNSEL OR ACCOUNTANTS OR FINANCIAL OR
OTHER ADVISORS WERE SELECTED WITH REASONABLE CARE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OR OTHERWISE APPLICABLE PROVISION OF LAW OR EQUITY,
WHENEVER IN THIS AGREEMENT THE MANAGING MEMBER IS PERMITTED OR REQUIRED TO MAKE
A DECISION (I) IN ITS “SOLE DISCRETION” OR “DISCRETION” OR UNDER A GRANT OF
SIMILAR AUTHORITY OR LATITUDE, THE MANAGING MEMBER SHALL BE ENTITLED TO CONSIDER
ONLY SUCH INTERESTS AND FACTORS AS IT DESIRES, INCLUDING ITS OWN INTERESTS, AND
SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HAVE NO DUTY OR
OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST OF OR FACTORS AFFECTING THE
COMPANY OR THE OTHER MEMBERS, OR (II) IN ITS “GOOD FAITH” OR UNDER ANOTHER
EXPRESSED STANDARD, THE MANAGING MEMBER SHALL ACT UNDER SUCH EXPRESS STANDARD
AND SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT STANDARDS.


 

Section 6.4.  Indemnification by the Company.  Subject to the limitations and
conditions provided in this Section 6.4, each Person who was or is made a party
or is threatened to be made a party to or is involved in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or arbitrative (each, a “Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact that he, she or it, or a Person of which he, she or it is the legal
representative, is or was a Member or an Officer (each, an “Indemnified
Person”), in each case, shall be indemnified by the Company to the fullest
extent permitted by applicable law, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
such law permitted the Company to provide prior to such amendment) against all
judgments, penalties (including excise and similar taxes and punitive damages),
fines, settlements and reasonable expenses (including reasonable attorneys’ fees
and expenses) actually incurred by such Indemnified Person in connection with
such Proceeding, appeal, inquiry or investigation, if such Indemnified Person
acted in Good Faith.  Reasonable expenses incurred by an Indemnified Person who
was, is or is threatened to be made a named defendant or respondent in a
Proceeding shall be paid by the Company in advance of the final disposition of
the Proceeding upon receipt of an undertaking by or on behalf of such Person to
repay such amount if it shall ultimately be determined that he, she or it is not
entitled to be indemnified by the Company.  Indemnification under this
Section 6.4 shall continue as to a Person who has ceased to serve in the
capacity which initially entitled such Person to indemnity hereunder.  The
rights granted pursuant to this Section 6.4 shall be deemed contract rights, and
no amendment, modification or repeal of this Section 6.4 shall have the effect
of limiting or denying any such rights with respect to actions taken or

 

29

--------------------------------------------------------------------------------


 

Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal.  It is expressly acknowledged that the
indemnification provided in this Section 6.4 could involve indemnification for
negligence or under theories of strict liability. Notwithstanding the foregoing,
no Indemnified Person shall be entitled to any indemnity or advancement of
expenses in connection with any Proceeding brought (i) by such Indemnified
Person against the Company (other than to enforce the rights of such Indemnified
Person pursuant to this Section 6.4), any Member or any Officer, or (ii) by or
in the right of the Company, without the prior written consent of the Managing
Member.

 

Section 6.5.  Investment Representations of Members.  Each Member hereby
represents, warrants and acknowledges to the Company that: (a) such Member has
such knowledge and experience in financial and business matters and is capable
of evaluating the merits and risks of an investment in the Company and is making
an informed investment decision with respect thereto; (b) such Member is
acquiring interests in the Company for investment only and not with a view to,
or for resale in connection with, any distribution to the public or public
offering thereof; and (c) the execution, delivery and performance of this
Agreement have been duly authorized by such Member.

 


ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF NEW MEMBERS


 

Section 7.1.  Member Withdrawal.  No Member shall have the power or right to
withdraw or otherwise resign or be expelled from the Company prior to the
dissolution and winding up of the Company except pursuant to a Transfer
permitted under this Agreement.

 

Section 7.2.  Continuation of Vesting.  Notwithstanding anything in this
Agreement to the contrary: (i) the Class A Units held by any Member as a result
of the conversion of Class B Units (as defined in the Second Amended Agreement),
Class E Units (as defined in the Second Amended Agreement) or Class W Units (as
defined in the Second Amended Agreement) which as of the date hereof are subject
to any vesting, forfeiture, repurchase or similar provisions pursuant to the
Second Amended Agreement or in any applicable management unit subscription
agreement or other agreement pursuant to which such Unvested Units were issued
(in each case, “Unvested Units”) shall continue to be subject to such vesting,
forfeiture, repurchase or similar provisions; and (ii) no Member may Transfer
any Unvested Units, provided that a Member may Transfer Unvested Units pursuant
to and in accordance with the Exchange Agreement if the Member acknowledges and
agrees in writing, in a form reasonably satisfactory to the Managing Member,
that any securities received in exchange therefor shall continue to be subject
to the vesting, forfeiture, repurchase or similar provisions to which such
Unvested Units are then subject.  A Unit shall cease to be an Unvested Unit at
such time as such Unit ceases to be subject to such vesting, forfeiture,
repurchase or similar provisions.

 

Section 7.3.  Dissolution.

 


(A)           EVENTS.  THE COMPANY SHALL BE DISSOLVED AND ITS AFFAIRS SHALL BE
WOUND UP ON THE FIRST TO OCCUR OF (I) THE DETERMINATION OF THE MANAGING MEMBER,
(II) THE ENTRY OF A DECREE

 

30

--------------------------------------------------------------------------------


 


OF JUDICIAL DISSOLUTION OF THE COMPANY UNDER SECTION 18-802 OF THE ACT OR
(III) THE TERMINATION OF THE LEGAL EXISTENCE OF THE LAST REMAINING MEMBER OR THE
OCCURRENCE OF ANY OTHER EVENT WHICH TERMINATES THE CONTINUED MEMBERSHIP OF THE
LAST REMAINING MEMBER IN THE COMPANY UNLESS THE COMPANY IS CONTINUED WITHOUT
DISSOLUTION IN A MANNER PERMITTED BY THE ACT.  IN THE EVENT OF A DISSOLUTION
PURSUANT TO CLAUSE (I) OF THE IMMEDIATELY PRECEDING SENTENCE, THE RELATIVE
ECONOMIC RIGHTS OF EACH CLASS OF UNITS IMMEDIATELY PRIOR TO SUCH DISSOLUTION
SHALL BE PRESERVED TO THE GREATEST EXTENT PRACTICABLE WITH RESPECT TO
DISTRIBUTIONS MADE TO MEMBERS PURSUANT TO SECTION 7.3(C) BELOW IN CONNECTION
WITH THE WINDING UP OF THE COMPANY, TAKING INTO CONSIDERATION TAX AND OTHER
LEGAL CONSTRAINTS THAT MAY ADVERSELY AFFECT ONE OR MORE PARTIES HERETO AND
SUBJECT TO COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS, UNLESS, WITH RESPECT
TO ANY CLASS OF UNITS, HOLDERS OF NOT LESS THAN 90% OF THE UNITS OF SUCH
CLASS CONSENT IN WRITING TO A TREATMENT OTHER THAN AS DESCRIBED ABOVE.


 


(B)           ACTIONS UPON DISSOLUTION.  WHEN THE COMPANY IS DISSOLVED, THE
BUSINESS AND PROPERTY OF THE COMPANY SHALL BE WOUND UP AND LIQUIDATED BY THE
MANAGING MEMBER OR, IN THE EVENT OF THE UNAVAILABILITY OF THE MANAGING MEMBER OR
IF THE MANAGING MEMBER SHALL SO DETERMINE, SUCH MEMBER OR OTHER LIQUIDATING
TRUSTEE AS SHALL BE NAMED BY THE MANAGING MEMBER.


 


(C)           PRIORITY.  A REASONABLE TIME SHALL BE ALLOWED FOR THE ORDERLY
WINDING UP OF THE BUSINESS AND AFFAIRS OF THE COMPANY AND THE LIQUIDATION OF ITS
ASSETS PURSUANT TO SECTION 7.3 TO MINIMIZE ANY LOSSES OTHERWISE ATTENDANT UPON
SUCH WINDING UP.  UPON DISSOLUTION OF THE COMPANY, THE ASSETS OF THE COMPANY
SHALL BE APPLIED IN THE FOLLOWING MANNER AND ORDER OF PRIORITY: (I) TO
CREDITORS, INCLUDING MEMBERS WHO ARE CREDITORS, TO THE EXTENT OTHERWISE
PERMITTED BY LAW, IN SATISFACTION OF LIABILITIES OF THE COMPANY (INCLUDING ALL
CONTINGENT, CONDITIONAL  OR UNMATURED CLAIMS), WHETHER BY PAYMENT OR THE MAKING
OF REASONABLE PROVISION FOR PAYMENT THEREOF; AND (II) THE BALANCE SHALL BE
DISTRIBUTED TO THE MEMBERS IN ACCORDANCE WITH THEIR RESPECTIVE UNITS AND PRO
RATA IN RESPECT OF EACH CLASS OF UNITS.


 


(D)           CANCELLATION OF CERTIFICATE.  THE COMPANY SHALL TERMINATE WHEN
(I) ALL OF THE ASSETS OF THE COMPANY, AFTER PAYMENT OF OR DUE PROVISION FOR ALL
DEBTS LIABILITIES AND OBLIGATIONS OF THE COMPANY, SHALL HAVE BEEN DISTRIBUTED TO
THE MEMBERS IN THE MANNER PROVIDED FOR IN THIS AGREEMENT AND (II) THE
CERTIFICATE SHALL HAVE BEEN CANCELED IN THE MANNER REQUIRED BY THE ACT.


 


(E)           RETURN OF CAPITAL.  THE LIQUIDATORS OF THE COMPANY SHALL NOT BE
PERSONALLY LIABLE FOR THE RETURN OF CAPITAL CONTRIBUTIONS OR ANY PORTION THEREOF
TO THE MEMBERS (IT BEING UNDERSTOOD THAT ANY SUCH RETURN SHALL BE MADE SOLELY
FROM COMPANY ASSETS).


 


(F)            HART SCOTT RODINO.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, IN THE EVENT THE HART SCOTT RODINO ANTITRUST IMPROVEMENTS ACT OF
1976, AS AMENDED (THE “HSR ACT”), IS APPLICABLE TO ANY MEMBER BY REASON OF THE
FACT THAT ANY ASSETS OF THE COMPANY WILL BE DISTRIBUTED TO SUCH MEMBER IN
CONNECTION WITH THE DISSOLUTION OF THE COMPANY, THE DISTRIBUTION OF ANY ASSETS
OF THE COMPANY SHALL NOT BE CONSUMMATED UNTIL SUCH TIME AS THE APPLICABLE
WAITING PERIODS (AND EXTENSIONS THEREOF) UNDER THE HSR ACT HAVE EXPIRED OR
OTHERWISE BEEN TERMINATED WITH RESPECT TO EACH SUCH MEMBER.

 

31

--------------------------------------------------------------------------------


 

Section 7.4.  Transfer by Members.  No Member may Transfer or Pledge all or any
portion of its Units or other interests or rights in the Company except with the
written consent of the Managing Member in its sole discretion, provided,
however, that, subject to the provisions of Section 7.5(c) (other than the
provisions of Section 7.5(c)(v) to the extent that such provisions relate to the
delivery of legal and/or tax opinions), without the consent of the Managing
Member, a Member may, at any time, Transfer any of such Member’s Units pursuant
to the Exchange Agreement.  In addition, to the extent that the Managing Member
determines in good faith that a proposed Transfer would not violate
Section 7.5(c) below, then the Managing Member will not unreasonably withhold
its consent to a Transfer (i) in the case of any Member who is a natural Person,
(A) upon the death of such Member pursuant to applicable laws of descent and
distribution or (B) to or among such Person’s spouse and descendants (whether
natural or adopted) and any trust, partnership, limited liability company or
similar vehicle established solely for the benefit of (or the sole members or
partners of which are) such Person, such Person’s spouse and/or descendants,
(ii) to and among wholly owned Subsidiaries of any Member, provided, however,
that if any such wholly owned Subsidiary will subsequently cease to be wholly
owned by such Member, the Units so Transferred must first be Transferred back to
the original Member or another permitted Transferee of such original Member or
(iii) by any Member who holds at least 10% of the Class A Units and who intends,
in connection with such proposed Transfer, to Transfer all or substantially all
of the Class A Units then held by such Member to any Person or group of Persons
acting together that would constitute a “group” for purposes of Section 13(d) of
the Securities and Exchange Act of 1934 or any successor provisions thereto. For
the avoidance of doubt, it shall not be unreasonable for the Managing Member to
impose reasonable restrictions on the number of Persons to whom a Member may
make Transfers pursuant to clauses (i) and (ii) of the preceding sentence, which
restrictions need not be uniform among holders of interests in the Company.  Any
purported Transfer or Pledge of all or a portion of a Member’s Units or other
interests in the Company not complying with this Section 7.4 shall be void and
shall not create any obligation on the part of the Company or the other Members
to recognize that Transfer or Pledge or to deal with the Person to which the
Transfer or Pledge purportedly was made.

 

Section 7.5.  Admission or Substitution of New Members.

 


(A)           ADMISSION.  WITHOUT THE CONSENT OF ANY OTHER PERSON, THE MANAGING
MEMBER SHALL HAVE THE RIGHT TO ADMIT AS A SUBSTITUTED MEMBER OR AN ADDITIONAL
MEMBER, ANY PERSON WHO ACQUIRES AN INTEREST IN THE COMPANY, OR ANY PART THEREOF,
FROM A MEMBER OR FROM THE COMPANY.  CONCURRENTLY WITH THE ADMISSION OF A
SUBSTITUTED MEMBER OR AN ADDITIONAL MEMBER, THE MANAGING MEMBER SHALL FORTHWITH
(I) AMEND THE SCHEDULE OF MEMBERS TO REFLECT THE NAME AND ADDRESS OF SUCH
SUBSTITUTED MEMBER OR ADDITIONAL MEMBER AND TO ELIMINATE OR MODIFY, AS
APPLICABLE, THE NAME AND ADDRESS OF THE TRANSFERRING MEMBER WITH REGARD TO THE
TRANSFERRED UNITS AND (II) CAUSE ANY NECESSARY PAPERS TO BE FILED AND RECORDED
AND NOTICE TO BE GIVEN WHEREVER AND TO THE EXTENT REQUIRED SHOWING THE
SUBSTITUTION OF A TRANSFEREE AS A SUBSTITUTED MEMBER IN PLACE OF THE
TRANSFERRING MEMBER, OR THE ADMISSION OF AN ADDITIONAL MEMBER, IN EACH CASE, AT
THE EXPENSE, INCLUDING PAYMENT OF ANY PROFESSIONAL AND FILING FEES INCURRED, OF
SUCH SUBSTITUTED MEMBER OR ADDITIONAL MEMBER; PROVIDED THAT SUCH EXPENSES SHALL
NOT BE PAYABLE WITH RESPECT TO A SUBSTITUTED MEMBER OR ADDITIONAL MEMBER THAT IS
OR IS TO BECOME AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, WHERE THE
ISSUANCE OR TRANSFER OF AN INTEREST IN THE COMPANY TO SUCH PERSON IS IN
CONNECTION WITH THEIR PROVISION OF SERVICES TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES.

 

32

--------------------------------------------------------------------------------

 


(B)           CONDITIONS AND LIMITATIONS.  THE ADMISSION OF ANY PERSON AS A
SUBSTITUTED MEMBER OR AN ADDITIONAL MEMBER SHALL BE CONDITIONED UPON (I) SUCH
PERSON’S WRITTEN ACCEPTANCE AND ADOPTION OF ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT, EITHER BY (A) EXECUTION AND DELIVERY OF A COUNTERPART SIGNATURE
PAGE TO THIS AGREEMENT COUNTERSIGNED BY THE MANAGING MEMBER ON BEHALF OF THE
COMPANY OR (B) ANY OTHER WRITING EVIDENCING THE INTENT OF SUCH PERSON TO BECOME
A SUBSTITUTED MEMBER OR AN ADDITIONAL MEMBER AND SUCH WRITING IS ACCEPTED BY THE
MANAGING MEMBER ON BEHALF OF THE COMPANY.


 


(C)           PROHIBITED TRANSFERS.  NOTWITHSTANDING ANY CONTRARY PROVISION IN
THIS AGREEMENT, IN NO EVENT MAY ANY TRANSFER OF A UNIT OR OTHER INTEREST IN THE
COMPANY BE MADE BY ANY MEMBER OR ASSIGNEE IF:


 

(I)            SUCH TRANSFER IS MADE TO ANY PERSON WHO LACKS THE LEGAL RIGHT,
POWER OR CAPACITY TO OWN SUCH UNIT OR OTHER INTEREST IN THE COMPANY;

 

(II)           SUCH TRANSFER WOULD POSE A MATERIAL RISK THAT THE COMPANY WOULD
BE A “PUBLICLY TRADED PARTNERSHIP” AS DEFINED IN SECTION 7704 OF THE CODE;

 

(III)          SUCH TRANSFER WOULD REQUIRE THE REGISTRATION OF SUCH TRANSFERRED
UNIT OR OTHER INTEREST IN THE COMPANY OR OF ANY CLASS OF UNIT OR OTHER INTEREST
IN THE COMPANY PURSUANT TO ANY APPLICABLE UNITED STATES FEDERAL OR STATE
SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OR THE
EXCHANGE ACT) OR OTHER NON-U.S. SECURITIES LAWS (INCLUDING CANADIAN PROVINCIAL
OR TERRITORIAL SECURITIES LAWS) OR WOULD CONSTITUTE A NON-EXEMPT DISTRIBUTION
PURSUANT TO APPLICABLE PROVINCIAL OR STATE SECURITIES LAWS;

 

(IV)          SUCH TRANSFER WOULD CAUSE ANY PORTION OF THE ASSETS OF THE COMPANY
TO BECOME “PLAN ASSETS” OF ANY “BENEFIT PLAN INVESTOR” WITHIN THE MEANING OF
REGULATIONS ISSUED BY THE U.S. DEPARTMENT OF LABOR AT SECTION 2510.3-101 OF
PART 2510 OF CHAPTER XXV, TITLE 29 OF THE CODE OF FEDERAL REGULATIONS AS
MODIFIED BY SECTION 3(42) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED FROM TIME TO TIME; OR

 

(V)           TO THE EXTENT REQUESTED BY THE MANAGING MEMBER, THE COMPANY DOES
NOT RECEIVE SUCH LEGAL AND/OR TAX OPINIONS AND WRITTEN INSTRUMENTS (INCLUDING,
WITHOUT LIMITATION, COPIES OF ANY INSTRUMENTS OF TRANSFER AND SUCH ASSIGNEE’S
CONSENT TO BE BOUND BY THIS AGREEMENT AS AN ASSIGNEE) THAT ARE IN A FORM
SATISFACTORY TO THE MANAGING MEMBER, AS DETERMINED IN THE MANAGING MEMBER’S SOLE
DISCRETION.

 

In addition, notwithstanding any contrary provision in this Agreement, to the
extent the Managing Member shall determine that interests in the Company do not
meet the requirements of Treasury Regulation section 1.7704-1(h), the Managing
Member may impose such restrictions on the Transfer of Units or other interests
in the Company as the Managing Member may determine to be necessary or advisable
so that the Company is not treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code.

 

Any Transfer in violation of Section 7.4 or this Section 7.5(c) shall be null
and void ab initio and of no effect.

 

33

--------------------------------------------------------------------------------


 


(D)           EFFECT OF TRANSFER TO SUBSTITUTED MEMBER.  FOLLOWING THE TRANSFER
OF ANY UNIT OR OTHER INTEREST IN THE COMPANY THAT IS PERMITTED UNDER SECTIONS
7.4 AND 7.5, THE TRANSFEREE OF SUCH UNIT OR OTHER INTEREST IN THE COMPANY SHALL
BE TREATED AS HAVING MADE ALL OF THE CAPITAL CONTRIBUTIONS IN RESPECT OF, AND
RECEIVED ALL OF THE DISTRIBUTIONS RECEIVED IN RESPECT OF, SUCH UNIT OR OTHER
INTEREST IN THE COMPANY, SHALL SUCCEED TO THE CAPITAL ACCOUNT BALANCE ASSOCIATED
WITH SUCH UNIT OR OTHER INTEREST IN THE COMPANY, SHALL RECEIVE ALLOCATIONS AND
DISTRIBUTIONS UNDER ARTICLE IV, ARTICLE V AND SECTION 7.2 IN RESPECT OF SUCH
UNIT OR OTHER INTEREST IN THE COMPANY AND OTHERWISE SHALL BECOME A SUBSTITUTED
MEMBER ENTITLED TO ALL THE RIGHTS OF A MEMBER WITH RESPECT TO SUCH UNIT OR OTHER
INTEREST IN THE COMPANY.


 

Section 7.6.  Additional Requirements.  Notwithstanding any contrary provision
in this Agreement, for the avoidance of doubt, the Managing Member may impose
such vesting requirements, forfeiture provisions, Transfer restrictions, minimum
retained ownership requirements or other similar provisions with respect to any
interests in the Company that are outstanding as of the date of this Agreement
or are created hereafter, with the written consent of the holder of such
interests in the Company.  Such requirements, provisions and restrictions need
not be uniform among holders of interests in the Company and may be waived or
released by the Managing Member in its sole discretion with respect to all or a
portion of the interests in the Company owned by any one or more Members or
Assignees at any time and from time to time, and such actions or omissions by
the Managing Member shall not constitute the breach of this Agreement or of any
duty hereunder or otherwise existing at law, in equity or otherwise.

 

Section 7.7.  Mandatory Exchange.  The Managing Member may, with the consent of
those Members (other than the Managing Member) holding not less than 75% of the
Holdings Units (as such term is defined in the Exchange Agreement) (excluding
any Holdings Units held by the Managing Member) require all Members holding
Holdings Units to exchange all such units held by them pursuant to the Exchange
Agreement.

 

Section 7.8.  Bankruptcy.  Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member shall not cause such Member to cease to be
a member of the Company and upon the occurrence of such an event, the Company
shall continue without dissolution.

 


ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION;
TAX MATTERS

 


SECTION 8.1.  BOOKS AND RECORDS.   THE COMPANY SHALL KEEP AT ITS PRINCIPAL
EXECUTIVE OFFICE (I) CORRECT AND COMPLETE BOOKS AND RECORDS OF ACCOUNT (WHICH,
IN THE CASE OF FINANCIAL RECORDS, SHALL BE KEPT IN ACCORDANCE WITH GAAP),
(II) MINUTES OF THE PROCEEDINGS OF MEETINGS OF THE MEMBERS, (III) A CURRENT LIST
OF THE DIRECTORS AND OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES AND THEIR
RESPECTIVE RESIDENCE ADDRESSES, AND (IV) A RECORD CONTAINING THE NAMES AND
ADDRESSES OF ALL MEMBERS, THE TOTAL NUMBER OF UNITS HELD BY EACH MEMBER, AND THE
DATES WHEN THEY RESPECTIVELY BECAME THE OWNERS OF RECORD THEREOF.  ANY OF THE
FOREGOING BOOKS, MINUTES OR RECORDS MAY BE IN WRITTEN FORM OR IN ANY OTHER FORM
CAPABLE OF BEING CONVERTED INTO WRITTEN FORM WITHIN A REASONABLE TIME. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NOTWITHSTANDING THE

 

34

--------------------------------------------------------------------------------


 


RIGHTS SET FORTH IN SECTION 18-305 OF THE ACT, NO MEMBER SHALL HAVE THE RIGHT TO
OBTAIN INFORMATION FROM THE COMPANY.


 

Section 8.2.  Information.

 


(A)           THE MEMBERS SHALL BE SUPPLIED WITH ALL OTHER COMPANY INFORMATION
NECESSARY TO ENABLE EACH MEMBER TO PREPARE ITS FEDERAL, STATE, AND LOCAL INCOME
TAX RETURNS.


 


(B)           ALL DETERMINATIONS, VALUATIONS AND OTHER MATTERS OF JUDGMENT
REQUIRED TO BE MADE FOR ORDINARY COURSE ACCOUNTING PURPOSES UNDER THIS AGREEMENT
SHALL BE MADE BY THE MANAGING MEMBER AND SHALL BE CONCLUSIVE AND BINDING ON ALL
MEMBERS, THEIR SUCCESSORS IN INTEREST AND ANY OTHER PERSON WHO IS A PARTY TO OR
OTHERWISE BOUND BY THIS AGREEMENT, AND TO THE FULLEST EXTENT PERMITTED BY LAW OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT, NO SUCH PERSON SHALL HAVE THE RIGHT TO
AN ACCOUNTING OR AN APPRAISAL OF THE ASSETS OF THE COMPANY OR ANY SUCCESSOR
THERETO.


 

Section 8.3.  Fiscal Year.  The Fiscal Year of the Company shall end on or as
close to the last Friday of June of each calendar year unless otherwise
determined by the Managing Member in its sole discretion in accordance with
Section 706 of the Code.

 

Section 8.4.  Certain Tax Matters.

 


(A)           PREPARATION OF RETURNS.  THE MANAGING MEMBER SHALL CAUSE TO BE
PREPARED ALL FEDERAL, STATE AND LOCAL TAX RETURNS OF THE COMPANY FOR EACH YEAR
FOR WHICH SUCH RETURNS ARE REQUIRED TO BE FILED AND SHALL CAUSE SUCH RETURNS TO
BE TIMELY FILED.  THE MANAGING MEMBER SHALL DETERMINE THE APPROPRIATE TREATMENT
OF EACH ITEM OF INCOME, GAIN, LOSS, DEDUCTION AND CREDIT OF THE COMPANY AND THE
ACCOUNTING METHODS AND CONVENTIONS UNDER THE TAX LAWS OF THE UNITED STATES OF
AMERICA, THE SEVERAL STATES AND OTHER RELEVANT JURISDICTIONS AS TO THE TREATMENT
OF ANY SUCH ITEM OR ANY OTHER METHOD OR PROCEDURE RELATED TO THE PREPARATION OF
SUCH TAX RETURNS.  EXCEPT AS SPECIFICALLY PROVIDED OTHERWISE IN THIS AGREEMENT,
THE MANAGING MEMBER MAY CAUSE THE COMPANY TO MAKE OR REFRAIN FROM MAKING ANY AND
ALL ELECTIONS PERMITTED BY SUCH TAX LAWS.  AS PROMPTLY AS PRACTICABLE AFTER THE
END OF EACH FISCAL YEAR, THE MANAGING MEMBER SHALL CAUSE THE COMPANY TO PROVIDE
TO EACH MEMBER A SCHEDULE K-1 FOR SUCH FISCAL YEAR.  ADDITIONALLY, THE MANAGING
MEMBER SHALL CAUSE THE COMPANY TO PROVIDE TO EACH MEMBER, TO THE EXTENT
COMMERCIALLY REASONABLE AND AVAILABLE TO THE COMPANY WITHOUT UNDUE COST, ANY
INFORMATION REASONABLY REQUIRED BY THE MEMBER TO PREPARE, OR IN CONNECTION WITH
AN AUDIT OF, SUCH MEMBER’S INCOME TAX RETURNS.


 


(B)           CONSISTENT TREATMENT.  EACH MEMBER AGREES THAT IT SHALL NOT,
EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR REGULATORY REQUIREMENTS,
(I) TREAT, ON ITS INDIVIDUAL INCOME TAX RETURNS, ANY ITEM OF INCOME, GAIN, LOSS,
DEDUCTION OR CREDIT RELATING TO ITS INTEREST IN THE COMPANY IN A MANNER
INCONSISTENT WITH THE TREATMENT OF SUCH ITEM BY THE COMPANY AS REFLECTED ON THE
FORM K-1 OR OTHER INFORMATION STATEMENT FURNISHED BY THE COMPANY TO SUCH MEMBER
FOR USE IN PREPARING ITS INCOME TAX RETURNS OR (II) FILE ANY CLAIM FOR REFUND
RELATING TO ANY SUCH ITEM BASED ON, OR WHICH WOULD RESULT IN, SUCH INCONSISTENT
TREATMENT.


 


(C)           DUTIES OF THE TAX MATTERS MEMBER.  IN RESPECT OF AN INCOME TAX
AUDIT OF ANY TAX RETURN OF THE COMPANY, THE FILING OF ANY AMENDED RETURN OR
CLAIM FOR REFUND IN

 

35

--------------------------------------------------------------------------------


 


CONNECTION WITH ANY ITEM OF INCOME, GAIN, LOSS, DEDUCTION OR CREDIT REFLECTED ON
ANY TAX RETURN OF THE COMPANY, OR ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH ANY SUCH AUDIT, AMENDED RETURN, CLAIM FOR
REFUND OR DENIAL OF SUCH CLAIM, (A) THE MANAGING MEMBER SHALL DIRECT THE TAX
MATTERS MEMBER TO ACT FOR, AND SUCH ACTION SHALL BE FINAL AND BINDING UPON, THE
COMPANY AND ALL MEMBERS EXCEPT TO THE EXTENT A MEMBER SHALL PROPERLY ELECT TO BE
EXCLUDED FROM SUCH PROCEEDING PURSUANT TO THE CODE, (B) ALL EXPENSES INCURRED BY
THE TAX MATTERS MEMBER IN CONNECTION THEREWITH (INCLUDING ATTORNEYS’,
ACCOUNTANTS’ AND OTHER EXPERTS’ FEES AND DISBURSEMENTS) SHALL BE EXPENSES OF,
AND PAYABLE BY, THE COMPANY, (C) NO MEMBER SHALL HAVE THE RIGHT TO
(1) PARTICIPATE IN THE AUDIT OF ANY COMPANY TAX RETURN, (2) FILE ANY AMENDED
RETURN OR CLAIM FOR REFUND IN CONNECTION WITH ANY ITEM OF INCOME, GAIN, LOSS,
DEDUCTION OR CREDIT (OTHER THAN ITEMS WHICH ARE NOT PARTNERSHIP ITEMS WITHIN THE
MEANING OF CODE SECTION 6231(A)(4) OR WHICH CEASE TO BE PARTNERSHIP ITEMS UNDER
CODE SECTION 6231(B)) REFLECTED ON ANY TAX RETURN OF THE COMPANY,
(3) PARTICIPATE IN ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS CONDUCTED BY THE
COMPANY OR THE TAX MATTERS MEMBER ARISING OUT OF OR IN CONNECTION WITH ANY SUCH
AUDIT, AMENDED RETURN, CLAIM FOR REFUND OR DENIAL OF SUCH CLAIM, OR (4) APPEAL,
CHALLENGE OR OTHERWISE PROTEST ANY ADVERSE FINDINGS IN ANY SUCH AUDIT CONDUCTED
BY THE COMPANY OR THE TAX MATTERS MEMBER OR WITH RESPECT TO ANY SUCH AMENDED
RETURN OR CLAIM FOR REFUND FILED BY THE COMPANY OR THE TAX MATTERS MEMBER OR IN
ANY SUCH ADMINISTRATIVE OR JUDICIAL PROCEEDINGS CONDUCTED BY THE COMPANY OR THE
TAX MATTERS MEMBER AND (D) THE TAX MATTERS MEMBER SHALL KEEP THE MEMBERS
REASONABLY APPRISED OF THE STATUS OF ANY SUCH PROCEEDING.  NOTWITHSTANDING THE
PREVIOUS SENTENCE, IF A PETITION FOR A READJUSTMENT TO ANY PARTNERSHIP ITEM
INCLUDED IN A FINAL PARTNERSHIP ADMINISTRATIVE ADJUSTMENT IS FILED WITH A
DISTRICT COURT OR THE COURT OF CLAIMS AND THE IRS HAS ELECTED TO ASSESS INCOME
TAX AGAINST A MEMBER WITH RESPECT TO THAT FINAL PARTNERSHIP ADMINISTRATIVE
ADJUSTMENT (RATHER THAN SUSPENDING ASSESSMENTS UNTIL THE DISTRICT COURT OR COURT
OF CLAIMS PROCEEDINGS BECOME FINAL), SUCH MEMBER SHALL BE PERMITTED TO FILE A
CLAIM FOR REFUND WITHIN SUCH PERIOD OF TIME AS TO AVOID APPLICATION OF ANY
STATUTE OF LIMITATIONS WHICH WOULD OTHERWISE PREVENT THE MEMBER FROM HAVING ANY
CLAIM BASED ON THE FINAL OUTCOME OF THAT REVIEW.


 


(D)           TAX MATTERS MEMBER.  THE COMPANY AND EACH MEMBER HEREBY DESIGNATE
THE MANAGING MEMBER AS THE “TAX MATTERS PARTNER” FOR PURPOSES OF CODE
SECTION 6231(A)(7) (THE “TAX MATTERS MEMBER”).


 


(E)           CERTAIN FILINGS.  UPON THE TRANSFER OF AN INTEREST IN THE COMPANY
(WITHIN THE MEANING OF THE CODE), A SALE OF COMPANY ASSETS OR A LIQUIDATION OF
THE COMPANY, THE MEMBERS SHALL PROVIDE THE MANAGING MEMBER WITH INFORMATION AND
SHALL MAKE TAX FILINGS AS REASONABLY REQUESTED BY THE MANAGING MEMBER AND
REQUIRED UNDER APPLICABLE LAW.


 


(F)            SECTION 754 ELECTION. THE MANAGING MEMBER SHALL CAUSE THE COMPANY
TO MAKE AND TO MAINTAIN AND KEEP IN EFFECT AT ALL TIMES, IN ACCORDANCE WITH
SECTIONS 734, 743 AND 754 OF THE CODE AND APPLICABLE TREASURY REGULATIONS AND
COMPARABLE STATE LAW PROVISIONS, AN ELECTION TO ADJUST BASIS IN THE EVENT
(I) ANY CLASS A UNIT IS TRANSFERRED IN ACCORDANCE WITH THIS AGREEMENT OR THE
EXCHANGE AGREEMENT OR (II) ANY COMPANY PROPERTY IS DISTRIBUTED TO ANY MEMBER.

 

36

--------------------------------------------------------------------------------


 


ARTICLE IX
MISCELLANEOUS

 

Section 9.1.  Separate Agreements; Schedules.  Notwithstanding any other
provision of this Agreement, including Section 9.4, or of any subscription
agreement between the Company and any Member, the Managing Member may, or may
cause the Company to, without the approval of any other Member or other Person,
enter into separate agreements with individual Members with respect to any
matter, which have the effect of establishing rights under, or altering,
supplementing or amending the terms of, this Agreement or any such subscription
agreement.  The parties hereto agree that any terms contained in any such
separate agreement shall govern with respect to such Member(s) party thereto
notwithstanding the provisions of this Agreement. The Managing Member may from
time to time execute and deliver to the Members schedules which set forth
information contained in the books and records of the Company and any other
matters deemed appropriate by the Managing Member.  Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever.

 

Section 9.2.  Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 

Section 9.3.  Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective Successors
in Interest; provided that no Person claiming by, through or under a Member
(whether as such Member’s Successor in Interest or otherwise), as distinct from
such Member itself, shall have any rights as, or in respect to, a Member
(including the right to approve or vote on any matter or to notice thereof).

 

Section 9.4.  Amendments and Waivers.   This Agreement may be amended,
supplemented, waived or modified by the written consent of the Managing Member
in its sole discretion without the approval of any other Member or other Person;
provided that except as otherwise provided herein (including, without
limitation, in Section 3.2(a)), no amendment may materially and adversely affect
the rights of a holder of Units, as such, other than on a pro rata basis with
other holders of Units of the same Class without the consent of such holder (or,
if there is more than one such holder that is so affected, without the consent
of a majority of such affected holders in accordance with their holdings of
Units), provided further, however, that notwithstanding the foregoing, the
Managing Member may, without the written consent of any other Member or any
other Person, amend, supplement, waive or modify any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect: (1) any amendment,
supplement, waiver or modification that the Managing Member determines to be
necessary or appropriate in connection with the creation, authorization or
issuance of any Class of Units or other Equity Securities in the Company or
other Company securities in accordance with this Agreement; (2) the admission,
substitution, withdrawal or removal of Members in accordance with this
Agreement; (3) a change in the name of the Company, the location of the
principal place of business of the

 

37

--------------------------------------------------------------------------------


 

Company, the registered agent of the Company or the registered office of the
Company; (4) any amendment, supplement, waiver or modification that the Managing
Member determines in its sole discretion to be necessary or appropriate to
address changes in U.S. federal income tax regulations, legislation or
interpretation; or (5) a change in the Fiscal Year or taxable year of the
Company and any other changes that the Managing Member determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Company, including a change in the dates on which distributions are
to be made by the Company; provided further, that the books and records of the
Company shall be deemed amended from time to time to reflect the admission of a
new Member, the withdrawal or resignation of a Member, the adjustment of the
Units or other interests in the Company resulting from any issuance, Transfer or
other disposition of Units or other interests in the Company, in each case that
is made in accordance with the provisions hereof.  If an amendment has been
approved in accordance with this agreement, such amendment shall be adopted and
effective with respect to all Members. Upon obtaining such approvals as may be
required by this Agreement, and without further action or execution on the part
of any other Member or other Person, any amendment to this Agreement may be
implemented and reflected in a writing executed solely by the Managing Member
and the other Members shall be deemed a party to and bound by such amendment.

 

The Managing Member may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest (or interest in an entity treated as a partnership for
U.S. federal income tax purposes) that is transferred is treated as being equal
to the liquidation value of that interest, (ii) an agreement by the Company and
each of its Members to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests (or interest in an entity treated as a partnership for U.S. federal
income tax purposes) transferred in connection with the performance of services
while the election remains effective, (iii) the allocation of items of income,
gains, deductions and losses required by the final regulations similar to
Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any
other related amendments.

 

Notwithstanding the foregoing, in addition to any other consent that may be
required, the consent of each of Vestar Capital Partners IV, L.P. and Edward L.
Donnelly, Jr. shall also be required for so long as such holder of Class A Units
continues, together with its Affiliates, to hold a number of Class A Units that
is equal to or greater than 3% of the number of Class A Units outstanding
immediately following the closing of the IPO and the related purchase of Class A
Units by the Managing Member with the proceeds therefrom (such number to be
adjusted for any subdivision or combination of the Holdings Units effected after
the closing of the IPO) for any amendment of this Agreement (or the rights of
the Class A Units in connection with the authorization or issuance of any other
Units or Equity Securities of the Company) that (i) reduces the right of such
holder of Class A Units and/or such Affiliates to receive Tax Distributions
other than on a pro rata basis with a reduction in taxable income allocable to
such holder and other holders of Units of the same Class, (ii) precludes or
limits the rights of such holder of Class A Units and/or such Affiliates to
exercise their rights under the Exchange Agreement, (iii) requires such holder
of Class A Units and/or such Affiliates to make a Capital Contribution
(including as a condition to maintaining any rights necessary to permit such
holders

 

38

--------------------------------------------------------------------------------


 

to exercise their rights under the Exchange Agreement), (iv) materially
increases the obligations of such holder of Class A Units and/or such Affiliates
under this Agreement or (v) permits the appointment of a substitute Managing
Member other than as expressly provided pursuant to the definition of “Managing
Member”.

 

Notwithstanding the foregoing, in addition to any other consent that may be
required, any amendment of this Agreement that requires a holder of Class A
Units on the date hereof to make a Capital Contribution (including as a
condition to maintaining any rights necessary to permit such holders to exercise
their rights under the Exchange Agreement) shall require the consent of such
holder of Class A Units.

 

No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.5.  Notices.  Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing and shall be given to any
Member at such Member’s address or facsimile number shown in the Company’s books
and records, or, if given to the Company, at the following address:

 

DynaVox Systems Holdings LLC
2100 Wharton Street

Suite 400
Pittsburgh, PA 15203
Attention:  Chief Executive Officer

 

with a copy (which shall not constitute notice to the Company) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Joshua Ford Bonnie

Facsimile: (212) 455-2502

 

Each proper notice shall be effective upon any of the following: (a) personal
delivery to the recipient, (b) when sent by facsimile to the recipient (with
confirmation of receipt), (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid) or (d) three Business
Days after being deposited in the mails (first class or airmail postage
prepaid).

 

Section 9.6.  Counterparts.  This Agreement may be executed simultaneously in
two or more separate counterparts, any one of which need not contain the
signatures of more than one party, but each of which shall be an original and
all of which together shall constitute one and the same agreement binding on all
the parties hereto.

 

Section 9.7.  Power of Attorney.  Each Member hereby irrevocably appoints the
Managing Member as such Member’s true and lawful representative and attorney in
fact, each acting alone, in such Member’s name, place and stead, (a) to make,
execute, sign and file all instruments, documents and certificates which, from
time to time, may be required to set forth any amendment to this Agreement or
which may be required by this Agreement or by the laws of the United States of
America, the State of Delaware or any other state in which the Company

 

39

--------------------------------------------------------------------------------


 

shall determine to do business, or any political subdivision or agency thereof
and (b) to execute, implement and continue the valid and subsisting existence of
the Company or to qualify and continue the Company as a foreign limited
liability company in all jurisdictions in which the Company may conduct
business.  Such power of attorney is coupled with an interest and shall survive
and continue in full force and effect notwithstanding the subsequent withdrawal
from the Company of any Member for any reason and shall survive and shall not be
affected by the disability, incapacity, bankruptcy or dissolution of such
Member.  No power of attorney granted in this Agreement shall revoke any
previously granted power of attorney.

 

Section 9.8.  Entire Agreement.  This Agreement, the Exchange Agreement, the Tax
Receivable Agreement and the other documents and agreements referred to herein
or entered into concurrently herewith embody the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein; provided that such other agreements and documents shall not be deemed to
be a part of, a modification of or an amendment to this Agreement.  There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, including the Original Agreement, the First
Amended Agreement and the Second Amended Agreement.

 

Section 9.9.  Remedies.  Each Member shall have all rights and remedies set
forth in this Agreement and all rights and remedies that such Person has been
granted at any time under any other agreement or contract and all of the rights
that such Person has under any applicable law.  Any Person having any rights
under any provision of this Agreement or any other agreements contemplated
hereby shall be entitled to enforce such rights specifically (without posting a
bond or other security) to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by
applicable law.

 

Section 9.10.  Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 9.11.  Creditors.  None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, distributions, capital or property other than as a secured creditor.

 

Section 9.12.  Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

40

--------------------------------------------------------------------------------


 

Section 9.13.  Further Action.  The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 9.14.  Delivery by Facsimile or Email.  This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Third Amended and Restated
Limited Liability Company Agreement.

 

 

MANAGING MEMBER

 

 

 

DYNAVOX INC.

 

 

 

 

 

By:

/s/ Edward L. Donnelly, Jr.

 

 

Name: Edward L. Donnelly, Jr.

 

 

Title: Chief Executive Officer

 

 

 

 

 

OTHER MEMBERS

 

 

 

By: Edward L. Donnelley, as attorney-in-fact for the Members party to the Second
Amended and Restated Limited Liability Company Agreement of DynaVox Systems
Holdings LLC, dated as of January 22, 2008, pursuant to Section 7.8 thereof

 

 

 

 

 

 

By:

/s/ Edward L. Donnelly, Jr.

 

 

Name: Edward L. Donnelly, Jr.

 

 

Title: As Attorney-in-fact

 

42

--------------------------------------------------------------------------------
